Table Of Contents Filed Pursuant to Rule 424(b)(5) Registration No. 333-198051 PROSPECTUS SUPPLEMENT (To Prospectus Dated October 16, 2014) GREENHUNTER RESOURCES, INC. 3,333,334 Shares of Common Stock Warrants to Purchase 1,166,667 Shares of Common Stock 1,166,667 Shares of Common Stock Issuable upon Exercise of the Warrants This is an offering on a commercially reasonable efforts basis of 3,333,334 shares of our common stock and warrants to purchase up 1,166,667 shares of our common stock pursuant to this prospectus supplement and the accompanying prospectus. We are also offering the 1,166,667 shares of common stock issuable upon exercise of the warrants. The common stock and the warrants, including the common stock underlying the warrants, are referred to herein as the “securities.” The securities will be sold as units consisting of one share of common stock and a warrant to purchase 0.35 of a share of common stock. Each unit will be sold at a price of $0.60 per unit. Each warrant will have an initial exercise price of $0.81, will be immediately exercisable and will expire on the third anniversary of the date of issuance. The units will not be issued or certificated. The shares of common stock and the warrants will be purchased together in this offering as a unit, but will be issued separately. For a more detailed description of the common stock and warrants, see the section titled “Description of Securities We Are Offering” on page S-6. The common stock and the warrants will be separately tradable. Our common stock is traded on the NYSE MKT under the symbol “GRH”. On January 20, 2015, the last reported sale price of our common stock on the NYSE MKT was $0.60. There is no established public trading market for the warrants, and we do not expect a market to develop. We have agreed to use commercially reasonable efforts to apply for the listing of the warrants on the NYSE MKT, however, if the warrants ever come to satisfy the NYSE MKT listing standards and subject to other applicable law. As of January 20, 2015, the aggregate market value of our outstanding voting and non-voting common equity held by non-affiliates is $23,124,780, based on35,483,055 shares of outstanding common stock, of which 18,225,756 shares are held by affiliates, and a price of $1.34 per share, which was the last reported sale price of our common stock on the NYSE MKT on November 24, 2014. As of the date of this prospectus supplement, we have sold $389,563.46 in securities pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on, and includes, the date of this prospectus supplement. We have retained MLV & Co. LLC, or MLV, to act as our exclusive placement agent in connection with this offering. As placement agent, MLV has agreed to use its commercially reasonable efforts to sell the securities offered under this prospectus supplement. MLV has no obligation to buy any of the securities from us or to arrange for the purchase or sale of any specific number or dollar amount of securities. See “Plan of Distribution” on page S-4 of this prospectus supplement for more information. Investing in these securities involves significant risk. See “Risk Factors” on page S- 3 of this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is January 23, 2015. Table Of Contents Table of Contents PROSPECTUS SUPPLEMENT About this Prospectus Supplement S-1 Prospectus Summary S-2 Risk Factors S-3 Cautionary Note Regarding Forward-Looking Statements S-3 Plan of Distribution S-4 Description of Securities We Are Offering S-6 Use of Proceeds S-7 Dilution S-7 Legal Matters S-8 Experts S-8 Where You Can Find More Information S-8 Incorporation by Reference S-9 PROSPECTUS About this Prospectus 1 About GreenHunter Resources, Inc. 3 Risk Factors 6 Cautionary Note Regarding Forward-Looking Statements 17 Where You Can Find More Information 17 Incorporation by Reference 17 Plan of Distribution 19 Selling Stockholders 25 Description of Debt Securities 28 Description of Capital Stock 36 Description of Warrants 43 Legal Ownership and Book-Entry Issuance 46 Legal Matters 51 Experts 51 S-i Table Of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is the prospectus supplement, which describes the specific terms of this offering. The second part, the accompanying prospectus, including the documents incorporated by reference, provides more general information, some of which may not apply to this offering. The accompanying prospectus was filed with the Securities and Exchange Commission (the “SEC”) as part of our registration statement on Form S-3 (No. 333-198051), which was declared effective by the SEC on October 24, 2014. Under this “shelf” registration process, we or selling security holders may offer to sell various types of securities, from time to time, in one or more offerings. We urge you to carefully read this prospectus supplement, the information incorporated by reference, the accompanying prospectus, and any free writing prospectus that we authorize to be distributed to you before buying any of the securities being offered under this prospectus supplement. This prospectus supplement may supplement, update or change information contained in the accompanying prospectus. To the extent that any statement that we make in this prospectus supplement is inconsistent with statements made in the accompanying prospectus or any documents incorporated by reference therein, the statements made in this prospectus supplement will be deemed to modify or supersede those made in the accompanying prospectus and such documents incorporated by reference therein. You should rely only on the information contained, or incorporated by reference, in this prospectus supplement, contained, or incorporated by reference, in the accompanying prospectus, or contained in any free writing prospectus we have authorized to be distributed to you in connection with this offering. We have not authorized anyone to provide you with different or inconsistent information. You should not rely on any unauthorized information or representation. This prospectus supplement is an offer to sell only the securities offered hereby, and only under circumstances and in jurisdictions where it is lawful to do so. You should assume that the information in this prospectus supplement, the accompanying prospectus and any free writing prospectus authorized to be distributed by us is accurate only as of the date on the front of the applicable document and that any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement, the accompanying prospectus, any free writing prospectus or any sale of a security. Our business, assets, financial condition, results of operations and prospects may have changed since those dates. We are not making any representation to you regarding the legality of an investment in these securities by you under applicable law. You should consult with your own legal advisors as to the legal, tax, business, financial and related aspects of a purchase of our securities. Our principal executive offices are located at 1048 Texan Trail, Grapevine, Texas76051, and our telephone number is (972)410-1044. Our web site is www.greenhunterresources.com. Information contained on or accessible through our web site does not constitute part of this prospectus supplement. In this prospectus supplement, unless the context requires otherwise, references to the terms “the Company”, “we”, “us”, “our” or similar references, refer to GreenHunter Resources, Inc. and its wholly-owned subsidiaries on a consolidated basis, unless we state or the context requires otherwise. S-1 Table Of Contents PROSPECTUS SUMMARY This summary provides a brief overview of information contained elsewhere or incorporated by reference in this prospectus. Because it is abbreviated, this summary does not contain all the information that you should consider before investing in the securities. You should read the entire prospectus supplement and accompanying prospectus and the documents incorporated by reference before making an investment decision. Our Company GreenHunter Resources, Inc. was incorporated in the state of Delaware on June7, 2005. We are a diversified environmental services company, headquartered in Grapevine, Texas that specializes in water solutions required for the unconventional oil and natural gas shale resource plays. Through our wholly-owned subsidiary GreenHunter Water, LLC, we provide Total Water Management Solutions™ in the oilfield. The Company’s approach to water management includes fixed-facility and mobile water treatment systems (Frac-Cycle ® ), an expanding portfolio of UIC Class II Salt Water Disposal wells with advanced hauling and fresh water logistics services, a next-generation modular above-ground storage tank system (MAG Tank™), and compliance tracking technologies (RAMCAT™) that allow producers to reduce costs while they account for their fluids from cradle-to-grave and adhere to emerging regulations. Corporate Information Our principal executive offices are located at 1048 Texan Trail, Grapevine, Texas76051, and our telephone number is (972)410-1044. Our web site is www.greenhunterresources.com. Information contained on or accessible through our web site does not constitute part of this prospectus supplement. The Offering Common Stock Offered by Us 3,333,334 shares Warrants Offered by Us Warrants to purchase up to 1,166,667 shares of common stock. Each warrant is immediately exercisable to purchase 0.35 of a share of common stock at an exercise price of $0.81 per share, for three years from the date of issuance. This prospectus supplement also relates to the offering of the shares of common stock issuable upon exercise of the warrants. The securities will be sold as units consisting of one share of common stock and a warrant to purchase 0.35 of a share of common stock. Use of Proceeds We intend to use the net proceeds from this offering for capital expenditures, working capital, acquisitions (whether direct or indirect) and other investments, repayment or refinancing of indebtedness, investments in our subsidiaries, redemption of all or a portion of our outstanding equity interests, general corporate purposes, the payment of legal fees or other purposes. We have agreed to pay Norton Rose Fulbright US LLP certain amounts owed by us to such firm using the net proceeds from this offering. See “Use of Proceeds” on page S-7. Market for Securities The common stock and the warrants will be separately tradable. Our common stock is traded on the NYSE MKT under the symbol “GRH”. On January 20, 2015, the last reported sale price of our common stock on the NYSE MKT was $0.60. There is no established public trading market for the warrants, and we do not expect a market to develop. We have agreed to use commercially reasonable efforts to apply for the listing of the warrants on the NYSE MKT, however, if the warrants ever come to satisfy the NYSE MKT listing standards and subject to other applicable law. Common Stock Outstanding 35,483,055 shares of common stock outstanding as of January 20, 2015. NYSE MKT Symbol GRH Risk Factors Investing in the securities involves a high degree of risk. See “Risk Factors” on page S-3 for a discussion of factors you should carefully consider before deciding to invest in the securities. S-2 Table Of Contents RISK FACTORS An investment in our securities involves many risks. You should carefully consider the following risks and all of the risk factors and other information contained in the accompanying prospectus, including the documents incorporated by reference, before making an investment decision. Such risks and uncertainties are not the only ones facing us. Additional risks and uncertainties that we do not presently know about or that we currently believe are not material may also adversely affect our business. If any of the risks and uncertainties described in this prospectus supplement, the accompanying prospectus or the documents incorporated by reference therein actually occur, our business, financial condition and results of operations could be adversely affected in a material way, and you could lose your entire investment. Risks Related to this Offering Management will have broad discretion as to the use of the proceeds from this offering, and may not use the proceeds effectively. Because we have not designated the net proceeds from this offering to be used for any particular purpose, other than the payment of certain legal fees, our management will have broad discretion as to the application of the net proceeds from this offering and could use them for purposes other than those contemplated at the time of the offering. Our management may use the net proceeds for corporate purposes that may not improve our financial condition or market value. The failure of our management to use such funds effectively could have a material adverse effect on our business, financial condition, operating results and cash flow. You may experience future dilution as a result of future equity offerings. In order to raise additional capital, we may in the future offer additional shares of any series of our preferred stock or common stock or other securities convertible into or exchangeable for any series of our preferred stock or common stock at prices that may not be the same as the price per share in this offering. We may sell shares or other securities in any other offering at a price per share that is less than the price per share paid by investors in this offering, and investors purchasing shares or other securities in the future could have rights superior to existing stockholders. The price per share at which we sell additional shares of any series of our preferred stock, common stock, or securities convertible or exchangeable into any series of our preferred stock or common stock, in future transactions may be higher or lower than the price per share paid by investors in this offering. There is no public market for the warrants to purchase common stock in this offering. There is no established public trading market for the warrants being offered in this offering, and we do not expect a market to develop. Without an active market, the liquidity of the warrants will be limited. We have agreed to use commercially reasonable efforts to apply for the listing of the warrants on the NYSE MKT, however, if the warrants ever come to satisfy the NYSE MKT listing standards and subject to other applicable law. Risks Related to the Ownership of our Securities The recent decline in oil prices could adversely affect our business. Much of our revenue is derived from the transportation and disposal of water from hydraulic fracturing. Oil prices have declined significantly in recent months and such price decline will make oil and gas exploration in shale plays less profitable and, in some cases, uneconomic. Accordingly, the demand for our water transportation and disposal services could be adversely affected. Our common stock may not remain listed for trading on the NYSE MKT. The NYSE MKT has established certain quantitative and qualitative standards that companies must meet in order to remain listed for trading on these markets. We may not be able to maintain all necessary requirements for listing; therefore, our common stock may not remain listed for trading on the NYSE MKT or any other similar market. In particular, if the sales price of our common stock on the NYSE MKT, which was last reported on January 20, 2015 to be $0.60, stays below $1.00, the NYSE MKT could seek to delist or suspend dealings in our common stock. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Please see the section titled “Cautionary Note Regarding Forward-Looking Statements” on page 17 of the accompanying prospectus. S-3 Table Of Contents PLAN OF DISTRIBUTION We have entered into a placement agency agreement, dated as of January 22, 2015, with MLV& Co. LLC, or MLV. Subject to the terms and conditions contained in the placement agency agreement, the placement agent has agreed to act as placement agent in connection with the sale of 3,333,334 shares of our common stock, and warrants to purchase up to an additional 1,166,667 shares of our common stock, at a price of $0.60 per unit, in this offering. Each unit consists of one share of our common stock and a warrant to purchase 0.35 of a share of our common stock at an initial exercise price of $0.81 per share. The warrants will be immediately exercisable and will expire on the third anniversary of the date of issuance. No fractional shares of common stock will be issued upon exercise of the warrants; half-or-greater shares will be rounded up, and less-than-half shares will be rounded down (with no cash being paid for fractional shares). The warrant holders will provide payment of the exercise price of the acquisition shares upon exercise of the warrants in cash. Cashless exercise will not be permitted with respect to the warrants. The placement agent is not purchasing or selling any securities by this prospectus supplement and the accompanying prospectus, nor is the placement agent required to arrange the purchase or sale of any specific number or dollar amount of the securities, but has agreed to use its commercially reasonable efforts to arrange for the sale of all of the securities in this offering. There is no requirement that any minimum number of shares of common stock or warrants to purchase shares of common stock or dollar amount of the securities be sold in this offering and there can be no assurance that we will sell all of the securities being offered. The placement agent proposes to arrange for the sale to one or more purchasers of the shares and warrants offered pursuant to this prospectus supplement and the accompanying prospectus directly through a subscription agreement between each purchaser and us. The terms of this offering will be subject to market conditions and negotiations among us, the placement agents and prospective investors. The placement agency agreement provides that the obligations of the placement agent and the investors are subject to certain conditions precedent, including, among other things, the absence of any material adverse change in our business. We currently anticipate that the closing of this offering will take place no later than January 27, 2015. On the closing date, the following will occur: ● we will receive funds in the amount of the aggregate purchase price; ● the placement agent will receive the placement agent fees in accordance with the terms of the placement agency agreement; and ● we will deliver the shares of common stock and warrants to the investors. As compensation for its services in connection with this offering, we have agreed to pay the placement agent an aggregate fee equal to 6% of the gross proceeds from the sale of the shares of common stock and warrants in this offering. We also agreed to reimburse the placement agent for the expenses incurred by it in connection with this offering, with such reimbursement not to exceed $15,000 in the aggregate. The estimated offering expenses payable by us, in addition to the fees due to the placement agent, are approximately $190,000 which includes legal, and filing costs, and various other fees associated with registering the securities and listing the common stock. After deducting certain fees due to the placement agent and our estimated offering expenses, we expect the net proceeds from this offering to be approximately$1,810,000 if the maximum number of shares of common stock and warrants are sold (not including any proceeds we might receive upon exercises of the warrants issued in this offering). S-4 Table Of Contents The following table shows the per unit and total commissions we will pay to the placement agent in connection with the sale of the securities offered pursuant to this prospectus supplement and the accompanying prospectus, assuming the purchase of all of the shares and warrants offered hereby and excluding proceeds that we may receive upon exercise of the warrants. Per unit placement agent fees $ Maximum offering total $ The placement agent may be deemed to be an underwriter within the meaning of Section2(a)(11) of the Securities Act, and any commissions received by it and any profit realized on the resale of the units sold by it while acting as principal might be deemed to be underwriting discounts or commissions under the Securities Act. As an underwriter, the placement agent would be required to comply with the requirements of the Securities Act and the Exchange Act, including, without limitation, Rule415(a)(4) under the Securities Act and Rule10b-5 and RegulationM under the Exchange Act. These rules and regulations may limit the timing of purchases and sales of shares of common stock and warrants by the placement agent acting as principal.Under these rules and regulations, the placement agent: ● may not engage in any stabilization activity in connection with our securities; and ● may not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities, other than as permitted under the Exchange Act, until it has completed its participation in the distribution. Confirmations and definitive prospectuses will be distributed to all investors who agree to purchase shares and will inform investors of the closing date as to such shares. The offering of securities in accordance with the placement agency agreement will terminate upon the earlier of: (i) the sale of all of the securities subject to the placement agency agreement; (ii) either our or MLV’s decision to terminate the placement agency agreement upon 10 days’ notice; or (iii) the decision of MLV to terminate the placement agency agreement after the occurrence of any one of a number of events detailed therein, which events include, but are not limited to, a material adverse effect, a material adverse change in the financial markets, and suspension of trading in our common stock. The foregoing is a brief summary of the material provisions of the placement agency and subscription agreements and does not purport to be a complete statement of their terms and conditions. The placement agency agreement and form of subscription agreement will be included as exhibits to our Current Report on Form8-K that will be filed with the SEC in connection with the completion of this offering. See “Where You Can Find More Information” in this prospectus supplement. Other than the electronic formats of this prospectus supplement and the accompanying prospectus made available by the placement agent, the information contained on, or accessible through, either the placement agent’s website or any other website maintained by them is not part of the prospectus supplement, the accompanying prospectus or the registration statement of which this prospectus supplement and the accompanying prospectus forma part, has not been approved or endorsed by us and should not be relied upon by investors. We have agreed to indemnify the placement agent and certain of their affiliates against certain liabilities, including liabilities under the Securities Act and the Exchange Act, or to contribute to payments that the placement agent may be required to make because of any of those liabilities. Insofar as indemnification for liabilities under the Securities Act may be permitted to directors, officers or controlling persons of our company pursuant to our certificate of incorporation, our bylaws and the Delaware General Corporation Law, we have been informed that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. The placement agent may, from time to time, engage in transactions with, and perform services for, us in the ordinary course of their business for which they may receive customary fees MLV previously served as an underwriter in connection with our public offering of 425,000 shares of our Series C Preferred Stock that was conducted on a “best efforts” basis. Additionally, MLV served as our sales manager in connection with our “at the market” offerings of Series C Preferred Stock and common stock. S-5 Table Of Contents Our common stock is traded on the NYSE MKT under the symbol “GRH.” There is no established public trading market for the warrants, and we do not expect a market to develop. We have agreed to use commercially reasonable efforts to apply for the listing of the warrants on the NYSE MKT, however, if the warrants ever come to satisfy the NYSE MKT listing standards and subject to other applicable law. DESCRIPTION OF SECURITIES WE ARE OFFERING In this offering, we are offering 3,333,334 shares of our common stock and warrants to purchase up to 1,166,667 shares of our common stock. We are also offering the 1,166,667 shares of common stock issuable upon exercise of the warrants. The securities will be sold in units consisting of one share of common stock and a warrant to purchase 0.35 of a share of common stock, at an initial exercise price of $0.81. We are offering the units at a price of $ 0.60 per unit. The units will not be issued or certificated. No fractional shares of common stock will be issued upon exercise of the warrants; half-or-greater shares will be rounded up, and less-than-half shares will be rounded down (with no cash being paid for fractional shares). The warrant holders will provide payment of the exercise price of the acquisition shares upon exercise of the warrants in cash. Description of Capital Stock Our certificate of incorporation, as amended, authorizes the issuance of up to 90,000,000 shares of common stock, par value $0.001 per share, and 10,000,000 shares of preferred stock. As of January 20, 2015, there were 54,516,945 authorized but unissued shares of our common stock and 8,024,750 authorized but unissued shares of our preferred stock. The material terms and provisions of our common stock are described under the caption “Description of Capital Stock” starting on page 36 of the accompanying prospectus. Description of Warrants The material terms and provisions of the warrants being offered pursuant to this prospectus supplement and the accompanying prospectus are summarized below. The summary is subject to, and qualified in its entirety by, the form of warrant which will be provided to each purchaser in this offering and will be filed as an exhibit to a Current Report on Form 8-K with the SEC in connection with this offering. Each purchaser will receive, for each unit purchased, one share of our common stock and a warrant representing the right to purchase 0.35 shares of a share of common stock at an initial exercise price of $0.81. The exercise price is subject to appropriate adjustment in the event of stock dividends and distributions, stock splits, stock combinations, reclassifications or similar events affecting our common stock. The warrants will be presently exercisable, at the option of each holder, in whole or in part by delivering to us a duly executed exercise notice accompanied by payment in full for the number of shares of our common stock purchased upon such exercise. Cashless exercise will not be permitted with respect to the warrants. No fractional shares of common stock will be issued upon exercise of the warrants; half-or-greater shares will be rounded up, and less-than-half shares will be rounded down (with no cash being paid for fractional shares). The number of warrant shares that may be acquired by any holder upon any exercise of the warrant will be limited to the extent necessary to insure that, following such exercise (or other issuance), the total number of shares of common stock then beneficially owned by such holder and its affiliates and any other persons whose beneficial ownership of common stock would be aggregated with the holder’s for purposes of Section 13(d) of the Exchange Act does not exceed 9.98% of the total number of issued and outstanding shares of common stock (including for such purpose the shares of common stock issuable upon such exercise). S-6 Table Of Contents Subject to applicable securities laws, the warrants may be transferred at the option of the holders upon surrender of the warrants to us together with the appropriate instruments of transfer. There is no established public trading market for the warrants and we do not expect a market to develop. We have agreed to use commercially reasonable efforts to apply for the listing of the warrants on the NYSE MKT, however, if the warrants ever come to satisfy the NYSE MKT listing standards and subject to other applicable law. Any term of a warrant may be amended or waived with our written consent and the written consent of the holder of warrants. If the outstanding shares of our common stock are divided into a greater number of shares, by forward stock split or otherwise, or if a dividend in stock is paid on our common stock, then the number of warrants shares for which a warrant is then exercisable will be proportionately increased and the exercise price will be proportionately reduced. Conversely, if the outstanding shares of our common stock are combined into a smaller number of shares of common stock, by reverse stock split or otherwise, then the number of warrant shares for which the warrant is then exercisable will be proportionately reduced and the exercise price will be proportionately increased. Additionally, in case of any change in our common stock through merger, consolidation, reclassification, reorganization, partial or complete liquidation, purchase of all or substantially all of our assets, or other change in the capital structure of the Company, then, as a condition of such change and in addition to other potential adjustments, a warrant holder will have the right thereafter to receive upon the exercise of the warrant the kind and amount of shares of stock or other securities or property to which he would have been entitled if, immediately prior to such event, he had held the number of warrant shares obtainable upon the exercise of the warrant. The holder of a warrant will not possess any rights as a stockholder under that warrant until the holder exercises the warrant. USE OF PROCEEDS We currently intend to use the net proceeds from the sale of securities under this prospectus supplement for capital expenditures, working capital, acquisitions (whether direct or indirect) and other investments, repayment or refinancing of indebtedness, investments in our subsidiaries, redemption of all or a portion of our outstanding equity interests, general corporate purposes, the payment of legal fees or other purposes. We have agreed to pay Norton Rose Fulbright US LLP certain amounts owed by us to such firm using the net proceeds from the sale of securities under this prospectus supplement. Pending any other specific application, we may temporarily invest the net proceeds or apply them to the reduction of short-term indebtedness. The precise amounts and timing of the application of proceeds will depend upon our funding requirements and the availability of other funds. Accordingly, our management will have broad discretion in the timing and application of these proceeds. DILUTION Purchasers of shares of our common stock in this offering will suffer an immediate dilution in net tangible book value per share. Net tangible book value per share is total tangible assets, reduced by total liabilities, divided by the total number of outstanding shares of common stock. Our net tangible book value as of September 30, 2014 was approximately $12,327,952, or approximately $0.35 per outstanding share of common stock. S-7 Table Of Contents After giving effect to the sale of the securities and the application of the net proceeds therefrom at a public offering price of $0.60 per unit (and excluding shares of common stock issued and any proceeds received upon exercise of the warrants), our adjusted net tangible book value as of September 30, 2014 would have been approximately $15,147,952 million, or approximately $0.37 per share. This represents an immediate increase in net tangible book value of $0.02 per share to our existing stockholders and an immediate dilution of $0.23 per share to new investors. The following table illustrates this calculation on a per share basis, assuming that we sell all of the securities we are offering: Public offering price per unit $ Net tangible book value per share as of September 30, 2014 $ Increase in net tangible book value per share attributable to new investors $ Adjusted net tangible book value per share as of September 30, 2014 after giving effect to this offering $ Dilution per share to new investors $ Investors that acquire additional shares of common stock through the exercise of the warrants offered hereby may experience additional dilution depending on our net tangible book value at the time of exercise. The amounts above are based on 35,483,055 shares of common stock outstanding as of September 30, and assume no exercise of outstanding options or warrants since that date. The number of shares of common stock anticipated to be outstanding after this offering excludes shares issuable upon exercise or conversion of stock options, warrants, convertible debentures, convertible promissory notes, and our Series C Preferred Stock. LEGAL MATTERS The validity of the securities being offered by this prospectus supplement is being passed upon for us by Norton Rose Fulbright US LLP. We have agreed to pay Norton Rose Fulbright US LLP certain amounts owed by us to such firm using the net proceeds from the sale of securities under this prospectus supplement. EXPERTS The consolidated financial statements of GreenHunter Resources, Inc. incorporated in this prospectus supplement by reference to our current report on Form 8-K, as filed on August 20, 2014, for the year ended December 31, 2013 have been audited by Hein & Associates LLP, an independent registered public accounting firm, as stated in their report, which is incorporated by reference herein and has been so incorporated in reliance upon the report given and upon their authority as experts in accounting and auditing. WHERE YOU CAN FIND MORE INFORMATION Please see the section titled “Where You Can Find More Information” on page 17 of the accompanying prospectus. S-8 Table Of Contents INCORPORATION BY REFERENCE The SEC allows us to “incorporate by reference” the information we have filed with the SEC, which means that we can disclose important information to you without actually including the specific information in this prospectus by referring you to those documents. The information incorporated by reference is an important part of this prospectus and later information that we file with the SEC will automatically update and supersede this information. Therefore, before you decide to invest in a particular offering of securities under this shelf registration, you should always check for reports we may have filed with the SEC after the date of this prospectus supplement. We incorporate by reference the information and documents listed below and any future filings we will make with the SEC pursuant to Sections 13(a), 13(c), 14, or 15(d) of the Exchange Act after the date of this prospectus supplement (other than information furnished under Item2.02 or Item7.01 of Form 8-K): ● our Annual Report on Form 10-K for the year ended December31, 2013, filed with the SEC on March31, 2014, as amended by Form 10-K/A, filed with the SEC on October 16, 2014; ● our Quarterly Reports on Form10-Q for the quarterly period ended March31, 2014, filed with the SEC on May 12, 2014, for the quarterly period ended June 30, 2014, filed with the SEC on August 11, 2014, and for the quarterly period ended September 30, 2014, filed with the SEC on November 12, 2014; ● our Current Reports on Form 8-K filed with the SEC on January 21, 2014, February 4, 2014, February 24, 2014, March 6, 2014, March 31, 2014, April 1, 2014, May 6, 2014, June 30, 2014, July 22, 2014, August 20, 2014, August 22, 2014, September 4, 2014, September 9, 2014, October 31, 2014, December 23, 2014 and January 26, 2015; ● the description of our Series C Preferred Stock included in the Form 8-A filed on July30, 2012, and any amendment or report filed with the SEC for the purpose of updating such description; ● The description of our common stock included in the Form 8-A filed on December21, 2007, and any amendment or report filed with the SEC for the purpose of updating such description; and ● all documents that we file with the SEC pursuant to Section13(a), 13(c), 14 or 15(d) of the Exchange Act, after the date of this prospectus supplement and prior to the termination of the offering, except as to any portion of any future report or document that is furnished to the SEC and which is not deemed “filed” with the SEC under such provisions. You may access our Annual Reports on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form8-K and amendments to any of these reports, free of charge, on the SEC’s web site (www.sec.gov). In addition, we will furnish without charge to each person, including any beneficial owner, to whom a prospectus is delivered, on written or oral request of such person, a copy of any or all of the documents incorporated by reference in this prospectus (not including exhibits to such documents, unless such exhibits are specifically incorporated by reference in this prospectus or any accompanying prospectus supplement or into such documents). Such requests may be directed to the Corporate Secretary, GreenHunter Resources, Inc., 1048 Texan Trail, Grapevine, Texas76051, or you may call (972)410-1044. In accordance with Rule412 of the Securities Act, any statement contained in a document incorporated by reference herein shall be deemed modified or superseded to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement that is modified or superseded will not constitute a part of this prospectus, except as modified or superseded. This prospectus is part of a registration statement we filed with the SEC. We have incorporated by reference exhibits into the registration statement. You should read the exhibits carefully for provisions that may be important to you. You should rely only on the information incorporated by reference or provided in this prospectus or any prospectus supplement. We have not authorized anyone to provide you with different or additional information. We are not making an offer of these securities in any state where the offer is not permitted. You should not assume that the information in this prospectus or in any prospectus supplement or in the documents incorporated by reference into the foregoing is accurate as of any date other than the date on the front of this prospectus or the date of the applicable prospectus supplement or other documents. S-9 Table Of Contents PROSPECTUS Debt Securities Guarantees of Debt Securities Common Stock Preferred Stock Warrants GREENHUNTER RESOURCES, INC. Shares of Common Stock This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission (the “SEC”) using a “shelf” registration process. Under the shelf registration process, we may offer and sell any combination of our common stock, preferred stock, warrants, debt securities and guarantees of debt securities and described in this prospectus in one or more offerings from time to time and at prices and on terms to be determined at or prior to the time of the applicable offering. We may also offer common stock or preferred stock upon the conversion of debt securities, common stock upon conversion of preferred stock, or common stock or preferred stock or debt securities upon the exercise of warrants. The aggregate initial offering price of all securities sold under this prospectus will not exceed $150,000,000. Our obligations under debt securities we issue may also be guaranteed by certain of our subsidiaries. We may offer and sell these securities to or through one or more underwriters, dealers, and agents, or directly to purchasers, on a continuous or delayed basis. If any agents or underwriters are involved in the sale of any of these securities, the applicable prospectus supplement will provide the names of the agents or underwriters and any applicable fees, commissions over-allotment options, or discounts. In addition, certain selling stockholders may sell under this prospectus up to 517,869 shares of our common stock that they currently hold or have the right to acquire from time to time. We will not receive any proceeds from the sale of common stock by the selling stockholders. The shares of common stock held by the selling stockholders that are covered by this prospectus may be offered and sold from time to time directly by the selling stockholders or alternatively through underwriters or broker-dealers or agents. Such shares of common stock may be sold in one or more transactions, at fixed prices, at prevailing market prices at the time of sale or at negotiated prices. The selling stockholders will be responsible for any underwriting fees, discounts and commissions due to brokers, dealers or agents. We will specify in an accompanying prospectus supplement the terms of any such offering, including the price to the public of such securities and the use of proceeds. The prospectus supplement may also add to or update the information in this prospectus. The prospectus supplement will also contain information, where appropriate, about material United States federal income tax consequences relating to, and any listing on a securities exchange of, the equity or debt securities covered by the prospectus supplement. You should carefully read this prospectus and any prospectus supplement before you invest. You also should read the documents we have referred you to in the “Where You Can Find More Information” and the “Incorporation by Reference” sections of this prospectus for information about us and our financial statements. This prospectus may not be used by us to sell securities unless accompanied by a prospectus supplement. However, the selling security holders may use this prospectus to sell shares of our common stock, from time to time, without a prospectus supplement. Our common stock is traded on the NYSE MKT under the symbol “GRH”. On October 13, 2014, the last reported sale price of our common stock on the NYSE MKT was $1.09. Our 10% Series C Cumulative Preferred Stock, which we refer to as our Series C Preferred Stock, is traded on the NYSE MKT under the symbol “GRH.PRC”. On October 13, 2014, the last reported sale price of our Series C Preferred Stock on the NYSE MKT was $23.30. Table Of Contents The aggregate market value of our outstanding voting and non-voting common equity held by non-affiliates is $36,521,760 based on35,483,055 shares of outstanding common stock, of which 17,313,025shares are held by affiliates, and a price of $2.01 per share, which was the last reported sale price of our common stock on the NYSE MKT on August 29, 2014. As of the date of this prospectus, we have not sold any securities pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on, and includes, the date of this prospectus. Investing in our securities involves risks. Risks associated with any investment in our securities will be described in the applicable prospectus supplement and certain of our filings with the Securities and Exchange Commission, as described in “ Risk Factors ” on page 6 . This prospectus may not be used to consummate a sale of securities unless accompanied by a prospectus supplement, other than sales made by the selling security holders. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is October 16, 2014. Table Of Contents Table of Contents ABOUT THIS PROSPECTUS 1 ABOUT GREENHUNTER RESOURCES, INC. 3 RISK FACTORS 6 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 17 WHERE YOU CAN FIND MORE INFORMATION 17 INCORPORATION BY REFERENCE 17 PLAN OF DISTRIBUTION 19 SELLING STOCKHOLDERS 25 DESCRIPTION OF DEBT SECURITIES 28 DESCRIPTION OF CAPITAL STOCK 36 DESCRIPTION OF WARRANTS 43 LEGAL OWNERSHIP AND BOOK-ENTRY ISSUANCE 46 LEGAL MATTERS 51 EXPERTS 51 This prospectus and any accompanying prospectus supplement, including the exhibits and the documents incorporated therein by reference, can be accessed on the SEC’s web site or at the SEC’s offices described under the heading “Where You Can Find More Information.” No person has been authorized to give any information or make any representations in connection with this offering, other than those contained or incorporated by reference in this prospectus and any accompanying prospectus supplement in connection with the offering described in this prospectus and any accompanying prospectus supplement, and, if given or made, such information or representations must not be relied upon as having been authorized by us. Neither this prospectus nor any prospectus supplement shall constitute an offer to sell or a solicitation of an offer to buy offered securities in any jurisdiction in which it is unlawful for such person to make such an offering or solicitation. You should not assume that the information contained in this prospectus or any prospectus supplement is accurate as of any date other than the date on the front cover of the prospectus or prospectus supplement, or that the information contained in any document incorporated by reference into this prospectus or any prospectus supplement is accurate as of any date other than the date of the document incorporated by reference, regardless of the time of delivery of this prospectus or any prospectus supplement or any sale of a security. Our business, financial condition, results of operations and prospects may have changed since those dates. Table Of Contents ABOUT THIS PROSPECTUS This document is called a “prospectus,” and it provides you with a general description of the securities we may offer. We have filed a registration statement (of which this prospectus formsa part) with the SEC under the Securities Act of 1933, as amended, or the Securities Act, using a shelf registration process. Under this shelf process, we may offer and sell any combination of the securities described in this prospectus in one or more offerings up to a total dollar amount of $150,000,000. Each time we sell securities, we will provide a prospectus supplement containing specific information about the terms of the securities being offered. That prospectus supplement may include a discussion of any risk factors or other special considerations that apply to those securities. The prospectus supplement may also add, update or change the information in this prospectus. If there is any inconsistency between the information in this prospectus or any information incorporated by reference herein and in a prospectus supplement, you should rely on the information in that prospectus supplement. You should carefully read both this prospectus, any prospectus supplement, any free writing prospectus that we authorize to be distributed to you, and any information incorporated by reference into the foregoing, together with additional information described under the headings “Incorporation by Reference” and “Where You Can Find More Information” before investing in any of the securities offered under this prospectus. In addition, this prospectus may be used by the selling stockholders to sell up to 517,869 shares of our common stock as described herein and under the heading “Selling Stockholders.” The securities of the Company being offering by the selling stockholders pursuant to this prospectus were acquired in three private transactions with the Company. The first transaction closed during the third quarter of 2013. In this transaction, the selling stockholders purchased 181,786 units consisting of an aggregate of 181,786 shares of the Company’s 10% Series C Cumulative Preferred Stock and 282,779 common stock purchase warrants, for aggregate gross proceeds of $3,181,255. Each warrant entitles the holder to purchase one share of common stock at a price of $2.25 per share. The second transaction closed on November 15, 2013. The Company closed a private placement consisting of $1,510,000 aggregate principal amount of the Company’s 15.0% Term Notes due one year from the date of issuance together with warrants to purchase up to 134,211 shares of the Company’s common stock. Each warrant entitles the holder to purchase one share of common stock at a price of $2.25 per share. These warrants have an expiration date five years from the date of issuance. The third transaction closed on March 7, 2014. The Company closed a private placement consisting of $1,135,000 aggregate principal amount of the Company’s 15.0% Term Notes due one year from the date of issuance together with warrants to purchase up to 100,879 shares of the Company’s common stock. Each warrant entitles the holder to purchase one share of common stock at a price of $2.25 per share. These warrants have an expiration date five years from the date of issuance. Our SEC registration statement containing this prospectus, including exhibits, provides additional information about us and the securities offered under this prospectus. The registration statement can be read at the SEC’s web site or at the SEC’s offices. The SEC’s web site and street address are provided under the heading “Where You Can Find More Information”. When acquiring securities, you should rely only on the information provided in this prospectus and in the related prospectus supplement, including any information incorporated by reference. No one is authorized to provide you with information different from that which is contained, or deemed to be contained, in this prospectus and related prospectus supplement. We are not offering the securities in any state where the offer is prohibited. You should not assume that the information in this prospectus, any prospectus supplement or any document incorporated by reference is truthful or complete as of any date other than the date indicated on the cover page of these documents. Our business, assets, financial condition, results of operations and prospects may have changed since such dates. This prospectus contains and incorporates by reference forward-looking statements. Any prospectus supplement or “free writing prospectus” we authorize may also contain forward-looking statements. Such forward-looking statements should be considered together with the cautionary statements and important factors included or referred to in this prospectus, any prospectus supplement and the documents incorporated by reference into the foregoing. See “Special Note Regarding Forward-Looking Statements” in this prospectus for more information. You should also carefully consider the various risk factors included in this prospectus or in any prospectus supplement or incorporated by reference into the foregoing from our SEC filings, which risk factors may cause our actual results to differ materially from those indicated. You should not place undue reliance on our forward-looking statements. We are not making any representation to you regarding the legality of an investment by you in the securities we may offer under applicable law. You should consult with your own legal advisors as to the legal, tax, business, financial and related aspects of a purchase of any of the securities we may offer. 1 Table Of Contents In this prospectus, unless the context requires otherwise, references to the terms “the Company,” “we,” “us,” “our” or similar references, refer to GreenHunter Resources, Inc. and its wholly-owned subsidiaries on a consolidated basis, unless we state or the context requires otherwise. Unless otherwise stated, currency amounts in this prospectus and any prospectus supplement are stated in United States dollars. 2 Table Of Contents ABOUT GREENHUNTER RESOURCES, INC. GreenHunter Resources, Inc. was incorporated in the state of Delaware on June7, 2005. We are a diversified environmental services company, headquartered in Grapevine, Texas that specializes in water solutions required for the unconventional oil and natural gas shale resource plays. Through our wholly-owned subsidiary GreenHunter Water, LLC, we provide Total Water Management Solutions™ in the oilfield. The Company’s approach to water management includes fixed-facility and mobile water treatment systems (Frac-Cycle ® ), an expanding portfolio of UIC Class II Salt Water Disposal wells with advanced hauling and fresh water logistics services, a next-generation modular above-ground storage tank system (MAG Tank™), and compliance tracking technologies (RAMCAT™) that allow producers to reduce costs while they account for their fluids from cradle-to-grave and adhere to emerging regulations. We have acquired or leased properties in the Marcellus and Utica Shales, Eagle Ford Shale, Bakken Shale and Mississippian Lime areas located in Appalachia, South Texas, Eastern Montana and Oklahoma, respectively. We have developed commercial water service facilities on most of these properties. In late 2013, the Company determined that our best opportunities for growth and highest margins were in the Marcellus and Utica Shale plays, both located in Appalachia. Therefore, the Company intends to sell our properties in the Eagle Ford Shale and the Mississippian Lime and allow undeveloped leases in the Bakken Shale to expire in order to focus our resources on growth in Appalachia. We closed on the sale of all of our wells in the Eagle Ford Shale in South Texas. We believe our wells in the Mississippian Lime in Oklahoma will be sold in the fourth quarter of 2014. We intend, for the foreseeable future, to cease operations in South Texas and Oklahoma when these wells are sold. Our plans in the Marcellus Shale and Utica Shale formations in Appalachia include adding additional disposal wells, increasing our trucking fleet, and further developing our barge transport capabilities along existing navigable inland waterways in the Appalachian Region, and entering into the pipeline construction and transportation business, which involves laying permanent and/or temporary water lines to transport produced liquids. In addition, we are currently deploying MAG Tanks™ in the Marcellus Shale, and we are operating a water treatment facility in this region. We continue to evaluate alternatives and in the future, we may license new technologies to treat water and other fluids associated with the production of oil and natural gas for reuse. The Company also will provide environmental clean-up and remediation services to customers engaged in the production of oil and natural gas. The Company intends to provide transportation and storage services (e.g., sludge boxes, vacuum boxes, dewatering boxes and general debris boxes) relating to dry or wet materials, cleanup material, construction debris and equipment, in each case used or produced in connection with the production of oil or natural gas. In addition, the Company will vacuum cement, sludge, lime, sands, and gravel from production sites for discharge into trucks, dumpsters or landfills. The Company also will provide decommissioning services, the removal of scale, hydrocarbons, coke, baked polymers and other difficult deposits from frac tanks, rig platforms, and other vessels and tanks, and provide other waste minimization and transportation services. Finally, the Company may in the future provide additional related services, such as spill response, waste storage and solidification, and waste disposal. Finally, the Company intends to establish a business line that will complement its fluids handling and related services described above. This line of the Company’s business will involve the transportation, storage, processing and marketing of hydrocarbons, including oil, condensate, and natural gas liquids. Disposal Wells Typically, shale wells produce significant amounts of saltwater that, in most cases, require disposal. The Underground Injection Control Program (the “UIC Program”) of the U.S. Environmental Protection Agency (“EPA”) is responsible for regulating the construction, operation, permitting, and closure of injection wells that place fluids underground for storage and disposal. The UIC Program designates six separate injection well classes based on similarity in the fluids injected, activities, construction, injection depth, design, and operating techniques. This categorization ensures that wells with common design and operating techniques are required to meet appropriate performance criteria for protecting underground sources of drinking water. GreenHunter Water owns, operates and develops Class II wells for the injection of brine and other fluids that are associated with oil and gas production. GreenHunter Water presently owns and operates disposal facilities located in the states of Ohio, Kentucky, West Virginia and Oklahoma to service the Marcellus, Utica and Mississippian Shale plays. It is the Company’s intention to focus on the Appalachian states going forward, and its assets in the Mississippian Shale play are classified as held for sale at December31, 2013. 3 Table Of Contents Fluids Handling, Hauling and Barging Produced water and frac-flowback are hauled from their origin at the oilfield tank battery or drilling pad to the disposal location via truck transport. These trucks operate under laws administered by the U.S. Department of Transportation and the state agencies of the respective states in which the trucks will operate. Trucks typically used for hauling waste brine range in capacity from 80 barrel bobtails to 130 barrel tankers equipped with vacuum pumps, and producers of the waste product are charged for hauling at pre-determined hourly rates which vary depending on size and often include an accounting of the return “dead-head” trip. In addition to hauling fluids by truck, we are currently developing various alternative means of water transport that include temporary and permanent above-ground or below-ground pipeline systems, and the use of rail and barge transport. The primary objectives are reducing road traffic while maintaining adherence to current and expected future environmental regulations; improving safety for the neighboring communities, our employees, and the employees of our customers; and ultimately reducing our customers’ total cost of water management while generating improved returns on our deployed capital. GreenHunter Water has identified low cost water hauling capacity as a constrained resource in our target areas of operation, and we are actively pursuing contracts for traditional hauling and advanced logistics services as part of our Total Water Management Solutions™ portfolio offering. In March 2012, we entered into a five year lease for an existing truck and barge transloading and water storage facility located in Washington County, Ohio. The existing facility and infrastructure are ideally positioned on the Ohio River in the heart of the Marcellus and evolving Utica Shale resource plays and serve as a strategic operating base for our Appalachia water management businesses. Originally constructed in 1966 by Mobil Oil, the approximate 10 acre facility contains 70,000 bbls of functional bulk liquids storage tank capacity, a barge transloading station, a covered loading station with multiple truck servicing bays, and office space. The two 20,000 bbl tanks and one 30,000 bbl tank were originally used for gasoline storage until they were decommissioned in 1990 and now serve as temporary fluids storage of fresh water and production water. The barge terminal assets located on the Ohio River have enabled GreenHunter Water to significantly increase our future logistics capabilities. On March13, 2013, we acquired a 10.8 acre barging terminal facility located in Wheeling, Ohio County, West Virginia. Previously utilized as a gasoline storage facility, we have fully engineered plans to convert the location into a water treatment, recycling and condensate handling logistics terminal. In August 2013, these plans were approved by the Wheeling, West Virginia Planning Commission, and construction is planned to start in 2014. The current plan for the terminal is to convert the existing 11,000 square foot warehouse into a water recycling station and build up to 19,000 bbls of water tank storage. We plan to employ a vibration separation micro-filtration system at the barge terminal to remove suspended solids from oilfield brine. Oilfield producers will be given the option to reuse remediated fluids under our Frac-Cycle ® services offering (which can be scaled to 10,000 bbls per day at the terminal) or take advantage of our advanced barge logistics capabilities to significantly reduce residual waste transportation costs. Equipment and Tank Rentals and MAG Tank™ GreenHunter Water sells and/or rents MAG Tanks™ and 500 bbl Frac Tanks. In 2012, we contracted with an engineering firm to engineer and design a proprietary MAG Tank™ product line. Our goal was to design a flexible design for the MAG Tank™ allowing a larger variety of storage capacities and configurations. MAG Tank’s™ advanced next-generation design features a modular approach with standardized panels that enable quick assembly and disassembly. Containment capacities start at 11,000 bbls with designs that exceed 300,000 bbls. A disposable impermeable liner and geotextile substrate provide water containment and a puncture resistant ground covering. After site preparation, a MAG Tank™ is typically installed in two days or less. In early 2013, we deployed our first MAG Tank™ and proved its viability with significant testing performed. Our MAG Panel™ design is proprietary, and we expect to receive patents on certain design elements. Moreover, we are making MAG Tanks™ available to our customers either for purchase or for lease. We sold the first MAG Tank™ in the third quarter of 2013 and have generated additional orders since then. We are building an inventory of panels for sale and/or rent. The key benefits of the MAG Tank™ relative to competing products are lower cost of storage, unique flexible design to meet ground specifications, and a significant reduction in the environmental impact due to reduced truck traffic. At December31, 2013, we were contracted with two separate manufacturers that were actively producing MAG Tank™ inventory for the Company. Frac-Cycle™ Frac-Cycle™ is the general name for our water treatment service. Due to the unique characteristics of produced water from different shale plays, GreenHunter Water, in consultation with operators, has determined that no one water reuse system is ideal for all areas. We have evaluated multiple technologies and selected those that provide cost-effective solutions for the desired level of treatment for the operator’s needs. While most operators are targeting a clean brine output, Frac-Cycle’s™ flexible design allows our customers to process flowback or produced water and recycle to either clean brine or fresh water. Recycled water can be used in subsequent frac jobs, and in some cases an NPDES permit can be obtained to discharge fresh water into a stream. 4 Table Of Contents We currently operate a riverside water treatment facility in the Marcellus Shale area and plan to offer this service at multiple locations throughout the region. The fluids will be cleaned into a clean brine solution and sold back to operators for fracking. We intend to increase capacity of our treatment facility in 2014 in order to meet our current customer demand for the service. RAMCAT™ RAMCAT™ (Remote Access Management Compliance Asset Tracking) by GreenHunter Water is a cutting-edge, well-head management system and compliance tool that bundles a unique combination of proprietary software, advanced hardware and industry-standard communications technologies to provide an extremely powerful, effective and user-friendly method for remote activity observation via a web-based portal for management of well-head fluids. RAMCAT™ includes online data monitoring which provides oil and natural gas producers near real-time dynamic information on fluid levels, tank temperature, recent transactions, date and time of on-load and off-load, truck and driver identification, H2S and critical condition alarms, battery voltage, and more. The RAMCAT™ system enables closed-loop accountability of all well-head produced water and offers best-in-class environmental and regulatory compliance. RAMCAT™ revenues are comprised of hardware sales (realized at installation) and communications services (realized on a recurring basis over the term of the contract). In addition to margins associated with these revenues, we believe our “inside the fence” presence with an operator will provide a basis from which to offer other products and services. When coupled with our state-of-the-art fluids transportation fleet and Class II UIC compliant salt water disposal facilities, RAMCAT™ ensures cradle-to-grave monitoring of oilfield fluid waste streams that exceeds EPA standards. Each of these safety features was addressed during 2011 by GreenHunter Water in the original design specification of our products and are provided as basic features of RAMCAT™ which are currently deployed and operational on existing properties located in Ohio. Application For IRS Ruling For Possible Formation Of MLP The Company is considering operating certain of its services in the future through a publicly traded partnership. Whether the Company will reorganize to operate certain of its services through a publicly traded partnership depends upon many factors including a determination that the partnership will be classified as a partnership for federal income tax purposes. Despite the fact that a partnership is organized as a limited partnership under state law, there is nevertheless a possibility that in certain circumstances a publicly traded partnership would be classified as a corporation for federal income tax purposes. A publicly traded partnership will be taxed as a corporation for federal income tax purposes unless 90% or more of its gross income for every taxable year is “qualifying income” under Section 7704 of the Internal Revenue Code of 1986, as amended. The Company has filed with the Internal Revenue Service (“IRS”) a request for a ruling that certain of its income to be derived by a newly formed limited partnership will constitute qualifying income. After the filing of the ruling request, the IRS issued a moratorium on the issuance of such rulings and it is unclear when, or if, the IRS will resume issuing rulings on qualifying income. Additionally, if the IRS decides to continue issuing rulings on the status of income as qualifying income, there can be no assurance that the IRS will issue a favorable ruling to the Company. Additionally, the present federal income tax treatment of publicly traded partnerships may be modified by administrative, legislative or judicial changes or differing interpretations at any time. For example, members of Congress have recently considered substantive changes to the existing federal income tax laws that affect publicly traded partnerships. Any modification to the federal income tax laws may be applied retroactively and could make it more difficult or impossible to meet the exception for certain publicly traded partnerships to be treated as partnerships for federal income tax purposes. We are unable to predict whether any of these changes, or other proposals will be reintroduced or will ultimately be enacted. Executive Offices and Additional Information Our executive offices are located at 1048 Texan Trail, Grapevine, Texas 76051, and our telephone number is (972)410-1044. Our website is www.greenhunterresources.com. Additional information that may be obtained through our website does not constitute part of this prospectus. Copies of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, and any amendments thereto, are located at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Information on the operation of the SEC’s Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information regarding our filings at www.sec.gov. 5 Table Of Contents RISK FACTORS An investment in our securities involves many risks. You should carefully consider the following risks and all of the other information contained in this prospectus and in the documents incorporated by reference herein before making an investment decision. In evaluating our company, the factors described below should be considered carefully. The risks and uncertainties described in this prospectus and the documents incorporated by reference herein are not the only ones facing us. Additional risks and uncertainties that we do not presently know about or that we currently believe are not material may also adversely affect our business. If any of the risks and uncertainties described in this prospectus or the documents incorporated by reference herein actually occur, our business, financial condition and results of operations could be adversely affected in a material way. Additional risks related to us and our securities may be included in any applicable prospectus supplements related to an offering or in our other filings with the SEC. Risks Related to Our Business We have continued to experience losses from our ongoing operations. Although we are generating increasingly significant revenues from our overall water management activities, we have continued to experience losses from our ongoing operations. Our ability to implement our entire business plan has been adversely affected by our lack of working capital. Although Management has continued to implement plans to address the need of capital funding, which is improving, there is no guarantee that we will not continue to experience losses in continuing operations. Our losses from ongoing operations raises doubt about our ability to continue as a going concern. We have a limited operating history, and our business may not be as successful as we envision. We are in an early stage of our current business plan. We have a limited operating history with respect to the operation of water management facilities for “unconventional” oil and gas exploration and production activities. Our limited operating history makes it difficult for potential investors to evaluate our business. Therefore, our proposed operations are subject to all of the risks inherent in the initial expenses, challenges, complications and delays frequently encountered in connection with the formation of any new business, as well as those risks that are specific to the water management industry in general. Investors should evaluate an investment in our company in light of the problems and uncertainties frequently encountered by companies attempting to develop markets for new products, services and technologies. Despite our best efforts, we may never overcome these obstacles to achieve financial success. Our business is speculative and dependent upon the implementation of our new business strategy, as well as our ability to enter into agreements with third parties for necessary financing for the construction of facilities related to our water management operations. Our efforts may not be successful or result in increased revenue or any profit. We may not generate significant revenues, and our investors have the potential to lose their entire investment. We have significant debt that could adversely affect our financial health and prevent us from fulfilling our obligations. We have a relatively high amount of indebtedness. Because we must dedicate a substantial portion of our cash flow from operations to the payment of both principal and interest on our indebtedness, that portion of our cash flow is not available for other purposes. In addition, our ability to obtain additional financing in the future may be impaired by our leverage and existing debt covenants. Our indebtedness could: • make it more difficult for us to satisfy our obligations; • increase our vulnerability to general adverse economic and industry conditions; • require us to dedicate a portion of our cash flow from operations to payments on our indebtedness, thereby reducing the availability of our cash flow to fund working capital, capital expenditures and other general corporate expenditures; • force us to sell assets or seek additional capital to service our indebtedness, which we may be unable to do on terms and conditions favorable to us or at all; 6 Table Of Contents • limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; • place us at a disadvantage compared to our competitors that have less indebtedness; and • limit our ability to borrow additional funds. If any of these were to occur, it would adversely affect, potentially materially, our results of operations. Covenants in our debt agreements impose restrictions on us. Certain of our debt agreements with lenders contain restrictive covenants including, but not limited to, restrictions on our ability to incur debt or encumbrances or sell assets, restrictions on investments and lending, and a debt service coverage ratio. Our failure to comply with these covenants would result in an event of default pursuant to which our lenders could call the entire amount of the debt immediately due. If the entire amount of our debt outstanding under these debt agreements is called due, we may not have sufficient funds available to pay such indebtedness and may not be able to refinance the accelerated indebtedness on terms favorable to us or at all which could have a material adverse effect on our results of operations and our ability to operate as a going concern. Additionally, we were not in compliance with certain existing debt covenants contained in our secured debt agreements as of December31, 2013. However, we did obtain waivers from our lenders for the non-compliance in our debt covenants for the year ended December31, 2013. We are dependent upon our key personnel. Our operations and financial success significantly depend on our managerial personnel. Our managerial personnel have the right to make all decisions with respect to management and operation of our business and affairs. We are dependent on our executive officers, key personnel and our ability to attract and retain qualified personnel. Our profitability could be adversely affected if we lose certain members of our management team. We have not entered into any employment agreements with any of our current management personnel nor have we obtained “key man” life insurance on any of their lives. We may not be able to meet our capital requirements. Building and operating our water management facilities, hiring qualified management and key employees, complying with licensing, registration and other requirements, maintaining compliance with applicable laws, production and marketing activities, administrative requirements, such as salaries, insurance expenses and general overhead expenses, legal compliance costs and accounting expenses will all require a substantial amount of additional capital and cash flow. Our subsidiary, GreenHunter Water, has identified water hauling capacity as a constrained resource in our target areas of operations and we are actively pursuing contracts for this service as part of our Total Water Management Solutions™ portfolio offering. Our ability to generate revenues in this market is dependent upon our ability to source capital for expansion, hire and train operating personnel and maintain our fleet of equipment so it is available when needed. We will be required to pursue sources of additional capital through various means, including possible joint venture projects, which may include a profit sharing component, debt financing, equity financing or other means. We may not be successful in locating a suitable financing or strategic business combination transaction in a timely fashion or at all. In addition, we may not be successful in obtaining the capital we require by any other means. Future financings through equity investments are likely, and these are likely to be dilutive to the existing stockholders as we issue additional shares of common stock to investors in future financing transactions and as these financings trigger anti-dilution adjustments in existing equity-linked securities. Also, the terms of securities we issue in future capital transactions may be more favorable for our new investors. Further, we may incur substantial costs in pursuing future capital or financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, such as convertible notes and warrants, which may adversely affect our financial results. 7 Table Of Contents Our ability to obtain necessary financing in the future may be impaired by such factors as the capital markets, both generally and specifically in the water management industry, and the fact that we are a relatively new enterprise without a proven operating history. IRS may not grant, in whole or in part, our requested ruling that income derived from our assets will in fact constitute “Qualified Income” under certain sections of the Internal Revenue Code of 1986, as amended . The Company is considering operating certain of its services in the future through a publicly traded partnership. Whether the Company will reorganize to operate certain of its services through a publicly traded partnership depends upon many factors including a determination that the partnership will be classified as a partnership for federal income tax purposes. Despite the fact that a partnership is organized as a limited partnership under state law, there is nevertheless a possibility that in certain circumstances a publicly traded partnership would be classified as a corporation for federal income tax purposes. A publicly traded partnership will be taxed as a corporation for federal income tax purposes unless 90% or more of its gross income for every taxable year is “qualifying income” under Section 7704 of the Internal Revenue Code of 1986, as amended. The Company has filed with the IRS a request for a ruling that certain of its income to be derived by a newly formed limited partnership will constitute qualifying income. After the filing of the ruling request, the IRS issued a moratorium on the issuance of such rulings and it is unclear when, or if, the IRS will resume issuing rulings on qualifying income. Additionally, if the IRS decides to continue issuing rulings on the status of income as qualifying income, there can be no assurance that the IRS will issue a favorable ruling to the Company. Additionally, the present federal income tax treatment of publicly traded partnerships may be modified by administrative, legislative or judicial changes or differing interpretations at any time. For example, members of Congress have recently considered substantive changes to the existing federal income tax laws that affect publicly traded partnerships. Any modification to the federal income tax laws may be applied retroactively and could make it more difficult or impossible to meet the exception for certain publicly traded partnerships to be treated as partnerships for federal income tax purposes. We are unable to predict whether any of these changes, or other proposals will be reintroduced or will ultimately be enacted. Risks Related to Our Water Management Business We are subject to United States federal, state and local regulations regarding issues of health, safety, transportation, and protection of natural resources and the environment. Under these regulations, we may become liable for penalties, damages or costs of remediation. Any changes in laws and government regulations could increase our costs of doing business. Hydraulic fracturing is a commonly used process that involves using water, sand and certain chemicals to fracture the hydrocarbon-bearing rock formation to allow flow of hydrocarbons into the wellbore. Federal and state legislation and regulatory initiatives relating to hydraulic fracturing are expected to result in increased costs and additional operating restrictions for oil and gas explorers and producers. Congress is currently considering legislation to amend the Safe Drinking Water Act to require the disclosure of chemicals used by the oil and natural gas industry in the hydraulic fracturing process. Sponsors of two companion bills, which are currently pending in the House Energy and Commerce Committee and the Senate Committee on Environment and Public Works Committee have asserted that chemicals used in the fracturing process could adversely affect drinking water supplies. The proposed legislation would require the reporting and public disclosure of chemicals used in the fracturing process, which could make it easier for third parties opposing the hydraulic fracturing process to initiate legal proceedings based on allegations that specific chemicals used in the fracturing process could adversely affect groundwater. In addition, this legislation, if adopted, could establish an additional level of regulation at the federal level that could lead to operational delays or increased operating costs and could result in additional regulatory burdens for oil and natural gas operators. Several states are also considering implementing, or in some instances, have implemented, new laws or regulations pertaining to hydraulic fracturing, including the disclosure of chemicals used in connection therewith. Moreover, there is an effort by certain municipalities to ban or restrict resource extraction operations, including hydraulic fracturing, within their borders using zoning restrictions. The adoption of any future federal or state laws or implementing regulations imposing reporting obligations on, or otherwise limiting, the hydraulic fracturing process would make it more difficult and more expensive to complete new wells in the unconventional shale resource formations and increase costs of compliance and doing business for oil and natural gas operators. As a result of such increased costs, the pace of oil and gas activity could be slowed, resulting in less need for water management solutions. Our results of operations could be negatively affected. Our water management operations are subject to other federal, state and local laws and regulations relating to protection of natural resources and the environment, health and safety, waste management, and transportation and disposal of produced-water and other materials. For example, our water management business segment includes disposal into injection wells, which could pose some risks of environmental liability, including leakage from the wells to surface or subsurface soils, surface water or groundwater. Liability under these laws and regulations could result in cancellation of well operations, fines and penalties, expenditures for remediation, and liability for property damage, personal injuries and natural resource damage. Sanctions for noncompliance with applicable environmental laws and regulations also may include assessment of administrative, civil and criminal penalties, revocation of permits and issuance of orders to assess and clean up contamination. 8 Table Of Contents Failure to comply with these laws and regulations could result in the assessment of administrative, civil or criminal penalties, imposition of assessment, cleanup, natural resource loss and site restoration costs and liens, revocation of permits, and, to a lesser extent, orders to limit or cease certain operations. In addition, certain environmental laws impose strict and/or joint and several liability, which could cause us to become liable for the conduct of others or for consequences of our own actions that were in compliance with all applicable laws at the time of those actions regardless of fault and irrespective of when the acts occurred. Demand for our water management services is partially dependent on the levels of expenditures by the oil and gas industry. A substantial or an extended decline in commodity prices could result in lower expenditures by the oil and gas industry, which could have a material adverse effect on our financial condition, results of operations and cash flows. A portion of the demand for our water management services depends substantially on the level of expenditures by the oil and gas industry for the exploration, development and production of oil and natural gas reserves. These expenditures are generally dependent on the industry’s view of future oil and natural gas prices and are sensitive to the industry’s view of future economic growth and the resulting impact on demand for oil and natural gas. Declines, as well as anticipated declines, in oil and gas prices could also result in project modifications, delays or cancellations, general business disruptions, and delays in, or nonpayment of, amounts that are owed to us. These effects could have a material adverse effect on our results of operations and cash flows. The prices for oil and natural gas have historically been volatile and may be affected by a variety of factors, including the following: • demand for hydrocarbons, which is affected by worldwide population growth, economic growth rates and general economic and business conditions; • the ability of the Organization of Petroleum Exporting Countries, or OPEC, to set and maintain production levels for oil; • oil and gas production by non-OPEC countries; • the level of excess production capacity; • political and economic uncertainty and sociopolitical unrest; • the level of worldwide oil and gas exploration and production activity; • the cost of exploring for, producing and delivering oil and gas; • technological advances affecting energy consumption; and • weather conditions. The oil and gas industry historically has experienced periodic downturns. A significant downturn in the oil and gas industry could result in a reduction in demand for our water management services and could adversely affect our financial condition, results of operations and cash flows. 9 Table Of Contents Federal and state legislative and regulatory initiatives related to hydraulic fracturing could result in operating restrictions or delays in the completion of oil and natural gas wells that may reduce demand for our water management activities and could adversely affect our financial position, results of operations and cash flows. The Energy Policy Act of 2005 amended the Underground Injection Control (UIC) provisions of the Safe Drinking Water Act to exclude hydraulic fracturing from the definition of “underground injection” and associated permitting requirements under certain circumstances. However, the repeal of this exclusion has been advocated by certain advocacy organizations and others in the public. Legislation to amend the Safe Drinking Water Act to repeal this exemption and require federal permitting and regulatory control of hydraulic fracturing, as well as legislative proposals to require reporting and disclosure of the chemical constituents of the fluids used in the fracturing process, were proposed in recent sessions of Congress. Similar legislation could be introduced in the current session of Congress or at the state level or local level. Scrutiny of hydraulic fracturing activities continues in other ways, with the EPA, having commenced a study of the potential environmental impacts of hydraulic fracturing. In 2010, a committee of the U.S. House of Representatives undertook investigations into hydraulic fracturing practices, including requesting information from various field services companies. The U.S. Department of the Interior has announced that it will consider regulations relating to the use of hydraulic fracturing techniques on public lands and disclosure of fracturing fluid constituents. In addition, some states and localities have adopted, and others are considering adopting, regulations or ordinances that could restrict hydraulic fracturing in certain circumstances, or that would impose higher taxes, fees or royalties on natural gas production. Moreover, public debate over hydraulic fracturing and shale gas production has been increasing and has resulted in delays of well permits in some areas. Increased regulation and attention given to the hydraulic fracturing process could lead to greater opposition, including litigation, to oil and natural gas production activities using hydraulic fracturing techniques. Additional legislation or regulation could also lead to operational delays or increased operating costs in the production of oil and natural gas, including from the developing shale plays, incurred by our customers or could make it more difficult to perform hydraulic fracturing. The adoption of any federal, state or local laws or the implementation of regulations or ordinances regarding hydraulic fracturing could potentially cause a decrease in the completion of new oil and natural gas wells and an associated decrease in demand for our water management activities, which could adversely affect our financial position, results of operations and cash flows. Competitors in the market place may hinder our ability to compete. We face competition in our water management business from several other water management companies, some of which are much larger enterprises than us. As a result, our ability to effectively enter into additional water management arrangements could be hindered by competition. Some oil and gas producers have their own water management services, which could limit the demand for our services. Our water management business is predicated on providing water management solutions to oil and gas producers. Some of the larger oil and gas producers have their own water management solutions and some have even implemented their own injection well sites to dispose of the waste water produced from their own oil and gas drilling activities. With access to their own water management solutions, larger oil and gas producers will have less need for the water management solutions that we provide. A lower demand for our services will adversely affect our financial position and ability to continue as an ongoing concern. We may be subject to product liability claims for which we do not have adequate insurance coverage. If we were required to pay a substantial product liability claim, our business and financial condition would be materially adversely affected. We face an inherent risk of exposure to product liability claims in the event that the use of our products results in injury or destruction of property. Such claims may include, among others, that our products introduce other contaminants into the water. Product liability claims relating to defective products could have a material adverse effect on our business and financial condition. If we fail to meet evolving customer requirements for water treatment and invest in the development of our water treatment technologies, our business and operating results will be adversely affected. We need to continually evaluate our technology and product offerings to remain competitive in our markets, in particular, the treatment of water used in the hydraulic fracturing process. If we are unable to develop or enhance our systems and services when necessary, whether through internal development or acquisition, to satisfy evolving customer demands, our business, operating results, financial condition and prospects will be harmed significantly. 10 Table Of Contents Natural disasters and other adverse natural conditions can impose significant costs and losses on our business. Salt water injection wells potentially may create earthquakes if near faults. In December 2011, the state of Ohio shut down a disposal site because it was determined that the disposal facility was completed into a previously unknown fault line and may have been a contributing factor in creating low energy earthquakes. We are not currently insured for earthquake coverage in Ohio, but we are evaluating options for business interruption insurance that may provide coverage for a disposal well being shut-in by a geological event. We may be subject to risks arising from our continued ownership of our idle biomass facility in Imperial County, California. We own an idle biomass power plant located in Imperial County, California, which we refer to as the biomass facility. The biomass facility was originally built in 1989 and has not operated since 1994. We do not have the intention of attempting to complete the construction and retrofitting of the biomass facility and have agreed to sell the facility to a third party. Federal, state and local laws impose liability on a landowner for releases or the otherwise improper presence on the premises of hazardous substances. This liability is without regard to fault for, or knowledge of, the presence of such substances. Under certain circumstances, a landowner may be held liable for hazardous materials brought onto the property before it acquired title and for hazardous materials that are not discovered until after it sells the property. Similar liability may occur under applicable state law. In addition, we could face environmental liability for violations on or related to the ownership or operation of the biomass facility. If any hazardous materials are found within our operations and are in violation of the law or exceed regulatory action concentrations at any time, we may be liable for all cleanup costs, fines, penalties and other costs. This potential liability will continue after we sell or cease operations on any subject properties, including the biomass facility, and may apply to hazardous materials present within the properties before we acquired or commenced use of them. If significant losses arise from hazardous substance contamination, our financial viability may be substantially and adversely affected. Moreover, electric utilities and electric power plants such as the biomass facility are subject to environmental laws, rules and regulations that are subject to change. Additional capital expenditures may be required to comply with existing or new environmental laws, rules and regulations. We cannot predict at this time whether any additional legislation or rules will be enacted which will affect the biomass facility, and if such laws or rules are enacted, what the costs to us might be in the future because of such action. In addition, the cost of owning the biomass facility or its resale value could be negatively impacted by new laws and regulations. Moreover, the biomass facility is located in a seismically active region and is subject to seismic events, including ground shaking, liquefaction and landslides. Our insurance may be inadequate to cover losses resulting from such events. We have entered a purchase agreement to sell the biomass facility. The sale is expected to close on or before March15, 2015, although there is no assurance the transaction will be consummated. Risks Related to the Ownership of Our Securities The prices of our equity securities may be volatile. We expect the prices of our equity securities to be subject to fluctuations as a result of a variety of factors, including factors beyond our control. These factors include: • changing conditions in fuel markets; • changes in financial estimates by securities analysts; • changes in market valuations of comparable companies; • additions or departures of key personnel; 11 Table Of Contents • future sales of our capital stock; • tax and other regulatory developments; • our ability to develop water solutions for shale or “unconventional” oil and gas exploration; • our ability to develop and complete facilities, and to introduce and market the energy created by such facilities to economically viable production volumes in a timely manner; and • other factors discussed in this “Risk Factors” section and elsewhere in this document. Our directors and officers have significant voting power and may take actions that may not be in the best interests of our other stockholders. As of October 15, 2014, our officers and directors beneficially owned a majority of our common stock in the aggregate. As a result, these stockholders, if they act together, will be able to control our management and affairs and most matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions. This concentration of ownership may have the effect of delaying or preventing a change in control and might adversely affect the market price of our common stock. If we issue additional shares in the future, it will result in dilution to our existing stockholders. Our certificate of incorporation, as amended, does not permit the holders of our common stock the right to subscribe for additional shares of capital stock upon any issuance or increase thereof. As a result, if we choose to issue additional shares of common stock or securities convertible into common stock, our stockholders may be unable to maintain their pro rata ownership of common stock. The issuance of additional securities will result in a reduction of the book value and market price of the outstanding shares of our common stock. If we issue any such additional shares or securities convertible into or exercisable for shares, such issuance will cause a reduction in the proportionate ownership and voting power of all current stockholders who do not purchase such shares. Further, such issuance may result in a change of control of the Company. We may issue shares of our capital stock or debt securities to complete a business combination or acquire assets, which would dilute the equity interest of our stockholders and could cause a change in control of our ownership. Our certificate of incorporation, as amended, authorizes the issuance of up to 90,000,000 shares of common stock and 10,000,000 shares of preferred stock. As of October 15, 2014, there were 54,516,945authorized but unissued shares of our common stock and 8,024,750 authorized but unissued shares of our preferred stock. We may issue a substantial number of additional shares of our common stock or preferred stock or debt securities (which may be convertible into our capital stock), or a combination of common stock, preferred stock and debt securities, to the stockholders of a potential target or in connection with a related simultaneous financing to complete a business combination or asset purchase. The issuance of additional common stock, preferred stock or debt securities may: • significantly dilute the equity interest of our current stockholders; • subordinate the rights of holders of common stock if preferred stock is issued with rights senior to those afforded to holders of our common stock; • cause a change in control if a substantial number of our shares of common stock are issued, which may affect, among other things, our ability to use our net operating loss carry forwards, if any, and possibly result in the resignation or removal of some or all of our present officers and directors; and 12 Table Of Contents • adversely affect prevailing market prices for our common stock. Similarly, our issuance of additional debt securities could result in the following: • default and foreclosure on our assets if our operating revenues after a business combination or asset purchase are insufficient to pay our debt obligations; • acceleration of our obligations to repay the indebtedness, even if we have made all principal and interest payments when due, if the debt security contains covenants that require the maintenance of certain financial ratios or reserves, or change of control provisions, and any such covenant is breached without a waiver or renegotiation of that covenant; • our immediate payment of all principal and accrued interest, if any, if the debt security is payable on demand; and • our inability to obtain additional financing, if necessary, if the debt security contains covenants restricting our ability to obtain additional financing while such security is outstanding. Our ability to successfully effect a business combination and to be successful afterwards will be dependent upon the efforts of our key personnel and other personnel we hire to manage the acquired business and whom we would have only a limited ability to evaluate. Our ability to successfully effect a business combination and successfully integrate the acquired business’s operations with our own will be dependent upon the efforts of our key personnel and other personnel we hire to manage the acquired business. However, we cannot presently ascertain the future role of our key personnel in the target business. Moreover, while we intend to closely scrutinize any individuals we engage in connection with a business combination, our assessment of these individuals may prove to be incorrect. These individuals may be unfamiliar with the requirements of operating as part of a public company which could cause us to have to expend time and resources familiarizing them with such requirements. This process could be expensive and time-consuming and could lead to various regulatory issues which may adversely affect our operations. We may be unable to obtain additional financing, if required, to complete a business combination, asset purchase or to fund the operations and growth of the target business, which could compel us to restructure the transaction or abandon a particular business combination or asset purchase. We cannot ascertain the capital requirements for any particular transaction. If the net proceeds of any specific capital raise prove to be insufficient, either because of the size of the business combination or asset purchase, we may be required to seek additional financing. Such financing may not be available on acceptable terms, if at all. To the extent that additional financing proves to be unavailable when needed to consummate a particular business combination or asset purchase, we would be compelled to restructure the transaction or abandon that particular business combination or asset purchase and seek an alternative target. In addition, if we consummate a business combination or asset purchase, we may require additional financing to fund the operations or growth of the target. The failure to secure additional financing could have a material adverse effect on the continued development or growth of the target. None of our officers, directors or stockholders is required to provide any financing to us in connection with or after a business combination. W e di d no t hav e effective disclosur e control s an d procedure s i n plac e t o ensur e tha t ou r prox y statemen t included , an d ou r stockholder s ha d the opportunit y t o vot e on , al l matter s require d b y th e SE C i n connectio n wit h ou r 3 annua l meeting. We did not have effective disclosure controls and procedures in place to ensure that our proxy statements included, and our stockholders had the opportunity to vote on, all matters required by the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and regulations promulgated by the SEC thereunder. In particular, we failed to conduct the “say on pay” and “say on frequency” votes at our 2013 annual meeting. As a result of such failure, our compensation system does not reflect input from all of our stockholders (although, since we have a majority stockholder, such stockholder’s views on compensation would be dispositive). Additionally, we could be deemed ineligible by the SEC to access the capital markets in the future using the faster and less expensive short-form registration statements on Form S-3. We have taken actions, and continue to work, to improve our disclosure controls and procedures. In particular, our principal executive officer, principal financial officer and the other individuals involved with the filing of Exchange Act reports have re-familiarized themselves with the rules related thereto and have endeavored, and will continue hereafter, to seek counsel following board or stockholders meetings or other significant events to confirm whether or not any events have occurred that might trigger a filing obligation, or the disclosure of certain material within a filing, under the Exchange Act. Additionally, we are requiring the officer or officers signing or filing any Form 10-K, Form 10-Q, proxy statement or other material Exchange Act report to first ascertain that such report has been reviewed for Exchange Act compliance by both our in house general counsel and our outside legal counsel. Finally, we are including “say on pay” and “say on frequency” resolutions for stockholder consideration in the proxy statement for our 2014 annual meeting. 13 Table Of Contents Our failure to maintain effective internal control over financial reporting could result in our failure to meet our reporting obligations and cause investors to lose confidence in our reported financial information, which in turn could cause the trading price of our common stock to decline. Our disclosure controls and procedures and internal controls over financial reporting may not prevent or detect misstatements or fraud. Any controls system, no matter how well designed and operated, can only provide reasonable, and not absolute, assurance of achieving the desired control objectives. Because of such limitations there is a risk that material misstatements or instances of fraud will not be prevented or detected on a timely basis by the financial reporting process. However, these inherent limitations are known features of the financial reporting process. Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, this risk. In the event we cannot comply with the requirements of the Sarbanes-Oxley Act of 2002 or we acquire a business that is unable to satisfy regulatory requirements relating to internal controls, or if our internal controls over financial reporting are not effective, our business and our stock price could suffer. As a reporting public company, we are currently subject to the requirements of Section404 of the Sarbanes-Oxley Act of 2002. In addition, such statute also requires an evaluation of any target business acquired by us. Section404 of the Sarbanes-Oxley Act of 2002 requires companies to do a comprehensive evaluation of their internal controls, including an evaluation of any target businesses acquired by a company. In the event the internal controls over financial reporting of a target business cannot satisfy the regulatory requirements relating to internal controls or if these internal controls over financial reporting are not effective, we may not be able to complete a business combination with the target business without substantial cost or significant risks to the Company, or our management may be unable to certify as to the effectiveness of the internal controls following the completion of a business combination. Our efforts to comply with Section404 and related regulations regarding our management’s required assessment of internal controls over financial reporting may require the commitment of significant financial and managerial resources or may prevent a business combination with certain target businesses. If we fail to timely complete our evaluation, if our management is unable to certify the effectiveness of the internal controls of the Company or the acquired business, we could be subject to regulatory scrutiny and loss of public confidence, which could have a material adverse effect on our business and our stock price. Our outstanding options, warrants, convertible promissory notes and Series C Preferred Stock may have an adverse effect on the market price of our common stock and make it more difficult to effect a business combination. To the extent we issue shares of common stock to effect a business combination, the potential for the issuance of substantial numbers of additional shares upon exercise of outstanding options and warrants or conversion of convertible promissory notes or our Series C Preferred Stock could make us a less attractive acquisition vehicle in the eyes of a target business as such securities, when exercised or converted, will increase the number of issued and outstanding shares of our common stock and reduce the value of the shares issued to complete the business combination. Accordingly, our options, warrants, convertible promissory notes and Series C Preferred Stock may make it more difficult to effectuate a business combination or increase the cost of the target business. Additionally, the sale, or even the possibility of a sale, of the shares underlying the options, warrants, convertible promissory notes and Series C Preferred Stock could have an adverse effect on the market price for our securities or on our ability to obtain future public financing. If, and to the extent, options, warrants, convertible promissory notes or shares of Series C Preferred Stock are exercised or converted, as applicable, you may experience dilution to your holdings. 14 Table Of Contents We do not intend to pay dividends on our common stock and thus stockholders must look solely to appreciation of our common stock to realize a gain on their investments. We have never declared or paid any cash dividends on our common stock. We currently intend to retain any future earnings for funding growth and, therefore, do not expect to pay any dividends on our common stock in the foreseeable future. Our future dividend policy is within the discretion of our board of directors and will depend upon various factors, including our business, financial condition, results of operations, capital requirements, and investment opportunities. Accordingly, stockholders must look solely to appreciation of our common stock to realize a gain on their investment. This appreciation may not occur. Our certificate of incorporation and bylaws and Delaware law may inhibit a takeover. In certain circumstances, the fact that corporate devices are in place that will inhibit or discourage takeover attempts could reduce the market value of our common stock. Our certificate of incorporation, as amended, bylaws, as amended, and certain other agreements contain certain provisions that may discourage other persons from attempting to acquire control of us. These provisions include, but are not limited to, the following: • staggered terms of service for our board of directors; • the authorization of the board of directors to issue shares of undesignated preferred stock in one or more series without the specific approval of the stockholders; • the establishment of advance notice requirements for director nominations and actions to be taken at annual meetings; and • a provision of our bylaws providing that special meetings of the stockholders may be called by our chairman, our president, or our board of directors, or by our president or secretary at the request in writing of the holders of not less than 30% of all shares issued, outstanding and entitled to vote. All of these provisions could impede a merger, consolidation, takeover or other business combination involving us or discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us. If we do not continue to meet the listing standards established by the NYSE MKT, our common stock may not remain listed for trading. The NYSE MKT has established certain quantitative and qualitative standards that companies must meet in order to remain listed for trading on these markets. We cannot guarantee that we will be able to maintain all necessary requirements for listing; therefore, we cannot guarantee that our common stock will remain listed for trading on the NYSE MKT or any other similar market. In particular, if the sales price of our common stock on the NYSE MKT, last reported on October 14, 2014 to be $1.13, remains low or falls, the NYSE MKT could seek to delist or suspend dealings in our common stock. Ongoing losses may prevent us from paying dividends on any series of our preferred stock which we may issue. As we have continued to experience ongoing losses from our current operations we may be prevented or unable to pay dividends on any series of our preferred stock which we may issue in the future. Our business is speculative and dependent upon the implementation of our new business strategy, as well as our ability to enter into agreements with third parties for necessary financing for the construction of facilities related to our water management operations. There can be no assurance that our efforts will be successful or result in revenue or profit. There is no assurance that we will earn significant revenues to satisfy our current obligations. As a result, we may not be able to generate sufficient revenues to pay dividends on any series of our preferred stock which we may issue in the future. The market value of our equity securities could be adversely affected by various factors. The trading price of our equity securities may depend on many factors, including the following: • market liquidity; 15 Table Of Contents • particularly with respect to any series of preferred stock which we may issue, prevailing interest rates; • the market for similar securities • general economic conditions; and • our financial condition, performance and prospects. For example, higher market interest rates could cause the market price of our equity securities, including any series of preferred stock which we may issue, to decrease. We could be prevented from paying dividends on any series of preferred stock which we may issue. You will only receive cash dividends on any series of preferred stock which we may issue if we have funds legally available for the payment of dividends and such payment is not restricted or prohibited by law, the terms of any senior shares, or any documents governing our indebtedness. Our business may not generate sufficient cash flow from operations to enable us to pay dividends on any series of preferred stock which we may issue when payable. We have paid the dividends accrued on the currently issued and outstanding shares of Series C Preferred Stock. In addition, future debt, contractual covenants or arrangements we enter into may restrict or prevent future dividend payments. Accordingly, there is no guarantee that we will be able to pay any cash dividends on any series of preferred stock which we may issue. Furthermore, in some circumstances, we may pay dividends in stock rather than cash, and our stock price may be depressed at such time. Any series of preferred stock which we may issue will be subordinated to all of our existing and future debt. With respect to dividend rights and rights upon our liquidation, winding-up or dissolution, on any series of preferred stock which we may issue will be subordinated to all of our existing and future debt, and all future capital stock designated as senior to any series of preferred stock which we may issue. We may also incur additional indebtedness in the future to finance potential acquisitions or other activities. As a result, our existing and future indebtedness may be subject to restrictive covenants or other provisions that may prevent or otherwise limit our ability to make dividend or liquidation payments on any series of preferred stock which we may issue. Upon our liquidation, our obligations to our creditors would rank senior to any series of preferred stock which we may issue and would be required to be paid before any payments could be made to holders of any series of preferred stock which we may issue. Our ability to use net operating loss carryforwards to offset future taxable income may be subject to certain limitations . We currently have net operating loss carryforwards that may be available to offset future taxable income. However, changes in the ownership of our stock (including certain transactions involving our stock that are outside of our control) could result (or may have already resulted) in an “ownership change” within the meaning of Section382 of the Internal Revenue Code of 1986, as amended, which may significantly limit our ability to utilize our net operating loss carryforwards. To the extent an ownership change has occurred or were to occur in the future, it is possible that the limitations imposed on our ability to use pre-ownership change losses could cause a significant net increase in our U.S. federal income tax liability and could cause U.S. federal income taxes to be paid earlier than otherwise would be paid if such limitations were not in effect. 16 Table Of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The statements and information contained in this prospectus and the documents incorporated by reference herein that are not statements of historical fact, including all estimates and assumptions contained herein, are “forward looking statements” as defined in Section27A of the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act. These forward looking statements include, among others, statements, estimates and assumptions relating to our business and growth strategies, budgets, projected costs, capital expenditures, savings and plans, competition, future inventories, projects and programs, anticipated trends in our business or industry, our future results of operations, our liquidity and ability to finance our activities, market conditions in the renewable energy and water management industry and the impact of environmental and other governmental regulation. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “could,” “should,” “expect,” “intend,” “estimate,” “anticipate,” “believe,” “project,” “pursue,” “plan” or “continue” or the negative thereof or variations thereon or similar terminology. These forward-looking statements are based upon current beliefs and expectations of management and are subject to numerous assumptions and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance, or achievements to differ materially from those expressed or implied by these statements. These factors include the matters discussed in the section entitled “Risk Factors” above and elsewhere in this prospectus and the documents we have incorporated by reference herein. Because forward-looking statements are subject to risks and uncertainties, our actual results may differ materially from those expressed or implied by such statements. You are cautioned not to place undue reliance on forward-looking statements, contained herein, which speak only as of the date of this prospectus. Other unknown or unpredictable factors may cause our actual results to differ materially from those projected by the forward-looking statements. Unless otherwise required by law, we undertake no obligation to publicly update or revise any forward-looking statements, including estimates, whether as a result of new information, future events, or otherwise. All forward-looking statements attributable to us are expressly qualified in their entirety by these cautionary statements. WHERE YOU CAN FIND MORE INFORMATION This prospectus is part of a registration statement on Form S-3 that we filed with the SEC. Certain information in the registration statement has been omitted from this prospectus in accordance with the SEC’s rules and regulations. You should review the information and exhibits in the registration statement for further information about us and the securities we are offering. Statements in this prospectus concerning any document we filed as an exhibit to the registration statement or that we otherwise filed with the SEC are not intended to be comprehensive and are qualified by reference to those filings. You should review the complete document to evaluate these statements. We are subject to the information requirements of the Exchange Act. In accordance with the Exchange Act, we file reports, proxy and information statements and other information with the SEC. Such reports, proxy and information statements and other information filed by us are available to the public free of charge at www.sec.gov. Copies of certain information filed by us with the SEC are also available on our website at www.greenhunterresources.com. You may also read and copy any document we file at the SEC’s Public Reference Room located at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the SEC’s Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, you may read our SEC filings at the offices of the NYSE MKT, which is located at 20 Broad Street, New York, New York 10005. INCORPORATION BY REFERENCE The SEC allows us to “incorporate by reference” the information we have filed with the SEC, which means that we can disclose important information to you without actually including the specific information in this prospectus by referring you to those documents. The information incorporated by reference is an important part of this prospectus and later information that we file with the SEC will automatically update and supersede this information. Therefore, before you decide to invest in a particular offering of securities under this shelf registration, you should always check for reports we may have filed with the SEC after the date of this prospectus. We incorporate by reference the information and documents listed below and any future filings we will make with the SEC pursuant to Sections 13(a), 13(c), 14, or 15(d) of the Exchange Act after the date of this prospectus (other than information furnished under Item2.02 or Item7.01 of Form 8-K): ● our Annual Report on Form 10-K for the year ended December31, 2013, filed with the SEC on March31, 2014, as amended by Form 10-K/A, filed with the SEC on October 16, 2014; 17 Table Of Contents ● our Quarterly Reports on Form10-Q for the quarterly period ended March31, 2014, filed with the SEC on May 12, 2014, and for the quarterly period ended June 30, 2014, filed with the SEC on August 11, 2014; ● our Current Reports on Form 8-K filed on January 21, 2014, February 4, 2014, February 24, 2014, March 6, 2014, March 31, 2014, April 1, 2014, May 6, 2014, June 30, 2014, July 22, 2014, August 4, 2014, August 20, 2014, August 22, 2014, September 4, 2014, and September 9, 2014; ● the description of our Series C Preferred Stock included in the Form 8-A filed on July30, 2012, and any amendment or report filed with the SEC for the purpose of updating such description; ● The description of our common stock included in the Form 8-A filed on December21, 2007, and any amendment or report filed with the SEC for the purpose of updating such description; and ● all documents that we file with the SEC pursuant to Section13(a), 13(c), 14 or 15(d) of the Exchange Act, after the date of this prospectus and prior to the termination of the offering, except as to any portion of any future report or document that is furnished to the SEC and which is not deemed “filed” with the SEC under such provisions. Moreover, all filings of the Company filed pursuant to the Exchange Act after the date of the initial registration statement and prior to the effectiveness of the registration statement shall be deemed to be incorporated by reference into the prospectus. You may access our Annual Reports on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form8-K and amendments to any of these reports, free of charge, on the SEC’s web site (www.sec.gov). In addition, we will furnish without charge to each person, including any beneficial owner, to whom a prospectus is delivered, on written or oral request of such person, a copy of any or all of the documents incorporated by reference in this prospectus (not including exhibits to such documents, unless such exhibits are specifically incorporated by reference in this prospectus or any accompanying prospectus supplement or into such documents). Such requests may be directed to the Corporate Secretary, GreenHunter Resources, Inc., 1048 Texan Trail, Grapevine, Texas76051, or you may call (972)410-1044. In accordance with Rule412 of the Securities Act, any statement contained in a document incorporated by reference herein shall be deemed modified or superseded to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement that is modified or superseded will not constitute a part of this prospectus, except as modified or superseded. This prospectus is part of a registration statement we filed with the SEC. We have incorporated by reference exhibits into the registration statement. You should read the exhibits carefully for provisions that may be important to you. You should rely only on the information incorporated by reference or provided in this prospectus or any prospectus supplement. We have not authorized anyone to provide you with different or additional information. We are not making an offer of these securities in any state where the offer is not permitted. You should not assume that the information in this prospectus or in any prospectus supplement or in the documents incorporated by reference into the foregoing is accurate as of any date other than the date on the front of this prospectus or the date of the applicable prospectus supplement or other documents. 18 Table Of Contents USE OF PROCEEDS Except as described in any prospectus supplement, we currently intend to use the net proceeds from the sale of any securities under this prospectus for capital expenditures, working capital, acquisitions (whether direct or indirect) and other investments, repayment or refinancing of indebtedness, the possible repurchase of our common stock, investments in our subsidiaries, redemption of all or a portion of our outstanding equity interests, general corporate purposes or other purposes mentioned in any prospectus supplement. Pending any specific application, we may temporarily invest the net proceeds or apply them to the reduction of short-term indebtedness. The precise amounts and timing of the application of proceeds will depend upon our funding requirements and the availability of other funds. Except as mentioned in any prospectus supplement, specific allocations of the proceeds to such purposes will not have been made at the date of that prospectus supplement. We will not receive any proceeds from the sale of common stock by the selling stockholders. PLAN OF DISTRIBUTION Sales of Securities by the Company We may sell the securities offered through this prospectus or any applicable prospectus supplement in any one or more of the following ways: ● directly to investors, including through a specific bidding, auction or other process; ● to investors through agents; ● directly to agents; ● to or through brokers or dealers; ● to the public through underwriting syndicates led by one or more managing underwriters for resale to investors or to the public; ● to one or more underwriters acting alone for resale to investors or to the public; ● through a block trade (which may involve crosses) in which the broker or dealer so engaged will attempt to sell the securities as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● ordinary brokerage transactions and transactions in which the broker solicits purchasers; ● in “at the market offerings,” within the meaning of Rule415(a)(4) of the Securities Act, to or through a market maker or into an existing trading market, on an exchange or otherwise; ● transactions not involving market makers or established trading markets, including direct sales or privately negotiated transactions; ● exchange distributions and/or secondary distributions; ● by delayed delivery contracts or by remarketing firms; 19 Table Of Contents ● transactions in options, swaps or other derivatives that may or may not be listed on an exchange; or ● through a combination of any such methods of sale. Our common stock may be issued upon conversion of debt securities or preferred stock. Securities may also be issued upon exercise of warrants. We reserve the right to sell securities directly to investors on our own behalf in those jurisdictions where we are authorized to do so. The securities may be distributed at a fixed price or prices, which may be changed, market prices prevailing at the time of sale, prices related to the prevailing market prices, or negotiated prices. Any of the prices may represent a discount from the prevailing market prices. In the sale of the securities, underwriters, dealers or agents may receive compensation from us or from purchasers of the securities, for whom they may act as agents, in the form of discounts, concessions or commissions. Underwriters may sell the securities to or through dealers, and such dealers may receive compensation in the form of discounts, concessions or commissions from the underwriters and/or commissions from the purchasers for whom they may act as agents. Underwriters, dealers and agents that participate in the distribution of the securities may be deemed to be underwriters under the Securities Act and any discounts or commissions they receive from us and any profit on the resale of securities they realize may be deemed to be underwriting discounts and commissions under the Securities Act. The prospectus supplement will, where applicable, describe, disclose or identify: ● the terms of the offering; ● any underwriters, dealers or agents; ● any managing underwriter or underwriters; ● the purchase price of the securities; ● the net proceeds from the sale of the securities; ● any delayed delivery arrangements; ● any underwriting discounts, commissions and other items constituting underwriters’ compensation; ● any initial public offering price; ● any discounts or concessions allowed or reallowed or paid to dealers; and ● any commissions paid to agents. Any underwritten offering may be on a best efforts or a firm commitment basis. If underwriters are used in the sale, the underwriters will acquire the securities for their own account, including through underwriting, purchase, security lending or repurchase agreements with us. The underwriters may resell the securities from time to time in one or more transactions, including negotiated transactions. Underwriters may sell the securities in order to facilitate transactions in any of our other securities (described in this prospectus or otherwise), including other public or private transactions and short sales. Underwriters may offer securities to the public either through underwriting syndicates represented by one or more managing underwriters or directly by one or more firms acting as underwriters. Unless otherwise indicated in the prospectus supplement, the obligations of the underwriters to purchase the securities will be subject to certain conditions, and the underwriters will be obligated to purchase all the offered securities if they purchase any of them. The underwriters may change from time to time any initial public offering price and any discounts or concessions allowed or reallowed or paid to dealers. 20 Table Of Contents If dealers are used in the sale of securities offered through this prospectus, we will sell the securities to them as principals. They may then resell those securities to the public at varying prices determined by the dealers at the time of resale. The prospectus supplement will include the names of the dealers and the terms of the transaction. We may sell the securities offered through this prospectus directly or through agents designated from time to time. The prospectus supplement will name any agent involved in the offer or sale of the offered securities and will describe any commissions payable to the agent. Unless otherwise indicated in the prospectus supplement, any agent will agree to use its reasonable best efforts to solicit purchases for the period of its appointment. We may sell the securities directly to institutional investors or others who may be deemed to be underwriters within the meaning of the Securities Act with respect to any sale of those securities. The terms of any such sales will be described in the prospectus supplement. We may also make direct sales through subscription rights distributed to our stockholders on a pro rata basis, which may or may not be transferable. In any distribution of subscription rights to stockholders, if all of the underlying securities are not subscribed for, we may then sell the unsubscribed securities directly to third parties or may engage the services of one or more underwriters, dealers or agents, including standby underwriters, to sell the unsubscribed securities to third parties. If indicated in the applicable prospectus supplement, securities may also be offered or sold by a “remarketing firm” in connection with a remarketing arrangement contemplated by the terms of the securities. Remarketing firms may act as principals for their own accounts or as agents. The applicable prospectus supplement will identify any remarketing firm and the terms of its agreement, if any, with us. It will also describe the remarketing firm’s compensation. Remarketing firms may be deemed to be underwriters in connection with the remarketing of the securities. If the prospectus supplement indicates, we may authorize agents, underwriters or dealers to solicit offers from certain types of institutions to purchase securities at the public offering price under delayed delivery contracts. These contracts would provide for payment and delivery on a specified date in the future. The contracts would be subject only to those conditions described in the prospectus supplement. The applicable prospectus supplement will describe the commission payable for solicitation of those contracts. We may from time to time engage a firm or firms to act as our agent for one or more offerings of our securities. We sometimes refer to any such agent as our “offering agent.” If we reach agreement with an offering agent with respect to a specific offering, including the number of securities and any minimum price below which sales may not be made, than the offering agent will try to sell such securities on the agreed terms. The offering agent could make sales in privately negotiated transactions or any other method permitted by law, including sales deemed to be an “at the market” offering as defined in Rule415 promulgated under the Securities Act, including sales made directly on an exchange, or sales made to or through a market maker other than on an exchange. Any such offering agent will be deemed to be an “underwriter” within the meaning of the Securities Act with respect to any sales effected through an “at the market” offering. Unless the applicable prospectus supplement states otherwise, each series of offered securities will be a new issue and will have no established trading market, other than shares of our common stock, which are listed on the NYSE MKT, and our SeriesC Preferred Stock, which is listed on the NYSE MKT. We may elect to list any series of offered securities on an exchange. Any underwriters that we use in the sale of offered securities may make a market in such securities, but may discontinue such market making at any time without notice. Therefore, we cannot assure you that the securities will have a liquid trading market. Any underwriter may also engage in stabilizing transactions, syndicate covering transactions and penalty bids in accordance with Rule104 under the Exchange Act. Stabilizing transactions involve bids to purchase the underlying security in the open market for the purpose of pegging, fixing or maintaining the price of the securities. Syndicate covering transactions involve purchases of the securities in the open market after the distribution has been completed in order to cover syndicate short positions. Penalty bids permit the underwriters to reclaim a selling concession from a syndicate member when the securities originally sold by the syndicate member are purchased in a syndicate covering transaction to cover syndicate short positions. Stabilizing transactions, syndicate covering transactions and penalty bids may cause the price of the securities to be higher than it would be in the absence of the transactions. The underwriters may, if they commence these transactions, discontinue them at any time. 21 Table Of Contents We, the underwriters or other agents may engage in derivative transactions involving the securities. These derivatives may consist of short sale transactions and other hedging activities. The underwriters or agents may acquire a long or short position in the securities, hold or resell securities acquired and purchase options or futures on the securities and other derivative instruments with returns linked to or related to changes in the price of the securities. In order to facilitate these derivative transactions, we may enter into security lending or repurchase agreements with the underwriters or agents. The underwriters or agents may effect the derivative transactions through sales of the securities to the public, including short sales, or by lending the securities in order to facilitate short sale transactions by others. The underwriters or agents may also use the securities purchased or borrowed from us or others (or, in the case of derivatives, securities received from us in settlement of those derivatives) to directly or indirectly settle sales of the securities or close out any related open borrowings of the securities. We may also make sales through the Internet or through other electronic means. Since we may from time to time elect to offer securities directly to the public, with or without the involvement of agents, underwriters or dealers, utilizing the Internet (sometimes referred to as the “world wide web”) or other forms of electronic bidding or ordering systems for the pricing and allocation of such securities, you will want to pay particular attention to the description of that system we will provide in a prospectus supplement. Such electronic system may allow bidders to directly participate, through electronic access to an auction site, by submitting conditional offers to buy that are subject to acceptance by us, and which may directly affect the price or other terms and conditions at which such securities are sold. These bidding or ordering systems may present to each bidder, on a so-called “real-time” basis, relevant information to assist in making a bid, such as the clearing spread at which the offering would be sold, based on the bids submitted, and whether a bidder’s individual bids would be accepted, prorated or rejected. For example, in the case of debt security, the clearing spread could be indicated as a number of “basis points” above an index treasury note. Of course, many pricing methods can and may also be used. Upon completion of such an electronic auction process, securities will be allocated based on prices bid, terms of bid or other factors. The final offering price at which securities would be sold and the allocation of securities among bidders would be based in whole or in part on the results of the Internet or other electronic bidding process or auction. Agents, underwriters, and dealers may be entitled, under agreements entered into with us, to indemnification by us against certain liabilities, including liabilities under the Securities Act. Our agents, underwriters, and dealers, or their affiliates, may be customers of, engage in transactions with or perform services for us, in the ordinary course of business. To comply with applicable state securities laws, the securities offered by this prospectus will be sold, if necessary, in such jurisdictions only through registered or licensed brokers or dealers. In addition, securities may not be sold in some states unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Sales of Our Common Stock by Selling Stockholders As of the date of this prospectus, we have not been advised by any selling stockholder as to any plan of distribution. The selling stockholders may choose not to sell any common stock. The common stock offered by this prospectus may be sold from time to time to purchasers: ● directly by the selling stockholders or their successors, which includes their donees, pledgees, assignees or transferees or other successors-in-interest; or ● through underwriters, broker-dealers or agents, who may receive compensation in the form of discounts, commissions or agent’s commissions from the selling stockholders or the purchasers of the common stock. These discounts, concessions or commissions may be in excess of those customary in the types of transactions involved. The selling stockholders reserve the right to accept and, together with their agents, to reject, any proposed purchases of common stock to be made directly or through agents. 22 Table Of Contents The selling stockholders and any underwriters, broker-dealers or agents who participate in the sale or distribution of the common stock may be deemed to be “underwriters” within the meaning of the Securities Act. If a selling stockholder is a registered broker-dealer, such selling stockholder will be deemed to be an underwriter. If a selling stockholder is deemed to be an underwriter, any profits on the sale of the common stock by the selling stockholder and any discounts, commissions or agent’s commissions or concessions received by such selling stockholder may be deemed to be underwriting discounts and commissions under the Securities Act. If a selling stockholder is deemed to be an “underwriter” within the meaning of Section2(a)(11) of the Securities Act, such selling stockholder will be subject to the prospectus delivery requirements of the Securities Act. Underwriters are subject to certain statutory liabilities, including, but not limited to, Sections 11, 12 and 17 of the Securities Act. The common stock may be sold in one or more transactions at: ● fixed prices; ● prevailing market prices at the time of sale; ● prices related to such prevailing market prices; ● varying prices determined at the time of sale; or ● negotiated prices. These sales may be effected in one or more transactions: ● on any national securities exchange or quotation on which the common stock may be listed or quoted at the time of the sale; ● in the over-the-counter market; ● in transactions other than on such exchanges or services or in the over-the-counter market; ● through the writing of options (including the issuance by the selling stockholder of derivative securities), whether the options or such other derivative securities are listed on an options exchange or otherwise; ● through the settlement of short sales; or ● through any combination of the foregoing. These transactions may include block transactions or crosses. Crosses are transactions in which the same broker acts as an agent on both sides of the trade. In connection with sales of the common stock, the selling stockholders may enter into hedging transactions with broker-dealers or other financial institutions which in turn may: • engage in short sales of the common stock in the course of hedging their positions; • sell the common stock short and deliver the common stock to close out short positions; 23 Table Of Contents • loan or pledge the common stock to broker-dealers or other financial institutions that in turn may sell the common stock; • enter into option or other transactions with broker-dealers or other financial institutions that require the delivery to the broker-dealer or other financial institution of the common stock, which the broker-dealer or other financial institution may resell under this prospectus; or • enter into transactions in which a broker-dealer makes purchases as a principal for resale for its own account or through other types of transactions. The selling stockholders may from time to time transfer, pledge, assign or grant a security interest in some or all the shares of common stock respectively owned by them and, if they default in the performance of their secured obligations, the transferees, pledgees, assignees or secured parties may offer and sell the shares of common stock from time to time under this prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of selling stockholders to include the transferee, pledgee, assignee or other successors in interest as selling stockholders under this prospectus. To our knowledge, there are currently no plans, arrangements or understandings between the selling stockholders and any underwriter, broker-dealer or agent regarding the sale of the common stock by the selling stockholders. Our common stock is listed on the NYSE MKT under the symbol “GRH”. There can be no assurance that the selling stockholders will sell any or all of the common stock under this prospectus. Further, we cannot assure you that the selling stockholders will not transfer, devise or gift the common stock by other means not described in this prospectus. In addition, any common stock covered by this prospectus that qualifies for sale under Rule 144 or Rule 144A of the Securities Act may be sold under Rule 144 or Rule 144A rather than under this prospectus. The common stock covered by this prospectus may also be sold to non-U.S. persons outside the U.S. in accordance with Regulation S under the Securities Act rather than under this prospectus. The common stock may be sold in some states only through registered or licensed brokers or dealers. In addition, in some states the common stock may not be sold unless it has been registered or qualified for sale or an exemption from registration or qualification is available and complied with. The selling stockholders and any other person participating in the sale of the common stock will be subject to the Exchange Act. The Exchange Act rules include, without limitation, Regulation M, which may limit the timing of purchases and sales of the common stock by the selling stockholders and any other such person. In addition, Regulation M may restrict the ability of any person engaged in the distribution of the common stock to engage in market-making activities with respect to the particular common stock being distributed. This may affect the marketability of the common stock and the ability of any person or entity to engage in market-making activities with respect to the common stock. 24 Table Of Contents SELLING STOCKHOLDERS The table below provides information regarding the selling stockholders and the number of shares of common stock they are offering, which includes: shares of our common stock issuable upon the exercise of outstanding common stock warrants held by the selling stockholders. The shares are being registered to permit public secondary trading of the shares, and the selling stockholders may offer the shares for resale from time to time. The shares of common stock may be sold by the selling stockholders, transferees, pledgees, assignees or other successors in interest. No offer or sale may occur unless this prospectus is effective at the time a selling stockholder offers or sells such common stock, unless an exemption from registration is available. The securities of the Company being offering by the selling stockholders pursuant to this prospectus were acquired in three private transactions with the Company. The first transaction closed during the third quarter of 2013. In this transaction, the selling stockholders purchased 181,786 units consisting of an aggregate of 181,786 shares of the Company’s 10% Series C Cumulative Preferred Stock and 282,779 common stock purchase warrants, for aggregate gross proceeds of $3,181,255. Each warrant entitles the holder to purchase one share of common stock at a price of $2.25 per share. The second transaction closed on November 15, 2013. The Company closed a private placement consisting of $1,510,000 aggregate principal amount of the Company’s 15.0% Term Notes due one year from the date of issuance together with warrants to purchase up to 134,211 shares of the Company’s common stock. Each warrant entitles the holder to purchase one share of common stock at a price of $2.25 per share. These warrants have an expiration date five years from the date of issuance. The third transaction closed on March 7, 2014. The Company closed a private placement consisting of $1,135,000 aggregate principal amount of the Company’s 15.0% Term Notes due one year from the date of issuance together with warrants to purchase up to 100,879 shares of the Company’s common stock. Each warrant entitles the holder to purchase one share of Common Stock at a price of $2.25 per share. These warrants have an expiration date five years from the date of issuance. The following table sets forth certain information regarding the selling stockholders’ beneficial ownership of our common stock as of October 15, 2014 when there were35,483,055 shares of our common stock issued and outstanding. The information presented below is based solely on our review of information provided by the selling stockholders. The number of shares beneficially owned, beneficial ownership and percentage ownership are determined in accordance with the rules of the SEC. Under these rules, beneficial ownership includes any shares as to which the individual or entity has sole or shared voting power or investment power and includes any shares that an individual or entity has the right to acquire beneficial ownership of within 60 days through the exercise of any warrant or other right. We believe that the persons named in the table below have sole voting and investment power with respect to all shares beneficially owned. The information regarding shares beneficially owned after the offering assumes the sale of all shares offered by each of the selling stockholders. Name of SellingStockholder Number of Shares of CommonStock Beneficially Owned Before Offering Percentageof Common Stock Beneficially Owned Number of Shares of CommonStock Offered for Resale Under this Prospectus Number of Shares of Common Stock Beneficially Owned Following Resale Percentage ofCommon Stock Beneficially Owned Following Resale Context Partners Fund, L.P.(4) * 0 0 New Salem Investment Capital, LLC(5) * 0 0 Forward Select Income Fund(6) * 0 0 Forward Select Income Opportunity Fund(6) * 0 0 Wells Fargo Advantage Global Dividend Opportunity Fund(7) * 0 0 Focus Managed Accounts Fund LTD(4) * 0 0 BJC Investments LLC(8) * 0 0 CPL Investment LP(9) * 0 0 25 Table Of Contents Dale V. Schulz * 0 0 DRAFT Company(10) * 0 0 First Trust Company of Onaga Custodian FBO Richard H Nicholson(11) * 0 0 Ford & Catherine Nicholson Fund of the Nicholson Family Foundation(12) * 0 0 Ford J. Nicholson * 0 0 Gary C. Evans(13) 52 52 Jason C. Pettigrew * * JKL Family Holdings, LLC(14) * 0 0 Jon B. Kruljac * 0 0 KirkTrosclair(15) * * Martha Nicholson * 0 0 Nancy B. Nicholson * 0 0 NBLP Company(16) * 0 0 Nicholson Boys LP(17) * 0 0 RAFT Company(18) * 0 0 Richard & Nancy Nicholson Fund of the Nicholson Family Foundation(19) * 0 0 Richard H. Nicholson * 0 0 Richard H. Nicholson GST Trust(20) * 0 0 Richard Nicholson 2003 Grat(21) * 0 0 Rick Farrell * 0 0 Todd & Martha Nicholson Fund of the Nicholson Family Foundation(
